


Exhibit 10.10

 

 

IMH ASSETS CORP.

 

as Depositor

 

CHRISTIANA BANK & TRUST COMPANY

 

as Owner Trustee

 

and

 

DEUTSCHE BANK NATIONAL TRUST COMPANY

 

as Certificate Registrar and Certificate Paying Agent

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED TRUST AGREEMENT

 

Dated as of November 26, 2010

 

--------------------------------------------------------------------------------

 

Resecuritization Trust Certificates,

Series 2010-R1

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

2

 

 

 

Section 1.01

Definitions

 

2

Section 1.02

Other Definitional Provisions

 

2

 

 

 

 

ARTICLE II ORGANIZATION

 

3

 

 

 

Section 2.01

Name

 

3

Section 2.02

Office

 

3

Section 2.03

Purposes and Powers

 

3

Section 2.04

Appointment of Owner Trustee

 

4

Section 2.05

Initial Capital Contribution of Owner Trust Estate

 

4

Section 2.06

Declaration of Trust

 

4

Section 2.07

Liability of the Certificateholder

 

5

Section 2.08

Title to Trust Property

 

5

Section 2.09

Situs of Trust

 

5

Section 2.10

Representations and Warranties of the Depositor

 

5

Section 2.11

Reserved

 

6

Section 2.12

Investment Company

 

6

Section 2.13

Transfer of Trust Estate to Trust

 

6

 

 

 

 

ARTICLE III CONVEYANCE OF THE UNDERLYING CERTIFICATES; OWNER TRUST CERTIFICATES

 

9

 

 

 

 

Section 3.01

Conveyance of the Underlying Certificates

 

9

Section 3.02

Initial Beneficial Ownership

 

9

Section 3.03

The Owner Trust Certificates

 

9

Section 3.04

Authentication of Owner Trust Certificates

 

9

Section 3.05

Registration of and Limitations on Transfer and Exchange of Owner Trust
Certificates

 

10

Section 3.06

Mutilated, Destroyed, Lost or Stolen Owner Trust Certificates

 

12

Section 3.07

Persons Deemed Certificateholder

 

12

Section 3.08

Access to List of Certificateholder’ Names and Addresses

 

12

Section 3.09

Maintenance of Office or Agency

 

13

Section 3.10

Certificate Paying Agent

 

13

Section 3.11

Distributions on the Owner Trust Certificates

 

14

Section 3.12

ERISA Restrictions

 

14

Section 3.13

Representations and Warranties Relating to the Underlying Certificates

 

14

Section 3.14

Remedies for Breach of Representations and Warranties

 

15

 

--------------------------------------------------------------------------------


 

ARTICLE IV AUTHORITY AND DUTIES OF OWNER TRUSTEE

 

17

 

 

 

Section 4.01

General Authority

 

17

Section 4.02

General Duties

 

17

Section 4.03

Action upon Instruction

 

17

Section 4.04

No Duties Except as Specified under Specified Documents or in Instructions

 

18

Section 4.05

Restrictions

 

18

Section 4.06

Prior Notice to Certificateholder with Respect to Certain Matters

 

19

Section 4.07

Action by Certificateholder with Respect to Certain Matters

 

20

Section 4.08

Action by Certificateholder with Respect to Bankruptcy

 

20

Section 4.09

Restrictions on Certificateholder’ Power

 

20

Section 4.10

Majority Control

 

20

 

 

 

 

ARTICLE V APPLICATION OF TRUST FUNDS

 

21

 

 

 

 

Section 5.01

Distributions

 

21

Section 5.02

Method of Payment

 

21

Section 5.03

[Reserved]

 

21

Section 5.04

Tax Matters and Tax Returns

 

21

Section 5.05

Statements to Certificateholder

 

23

 

 

 

 

ARTICLE VI CONCERNING Christiana Bank

 

24

 

 

 

Section 6.01

Acceptance of Trusts and Duties

 

24

Section 6.02

Furnishing of Documents

 

25

Section 6.03

Representations and Warranties

 

25

Section 6.04

Reliance; Advice of Counsel

 

26

Section 6.05

Not Acting in Individual Capacity

 

27

Section 6.06

Christiana Bank Not Liable for Certificates or Related Documents

 

27

Section 6.07

Christiana Bank May Own Owner Trust Certificates and Notes

 

27

Section 6.08

Payments from Owner Trust Estate

 

27

Section 6.09

Doing Business in Other Jurisdictions

 

27

Section 6.10

Liability of Certificate Registrar and Certificate Paying Agent

 

28

 

 

 

 

ARTICLE VII COMPENSATION OF OWNER TRUSTEE

 

29

 

 

 

Section 7.01

Owner Trustee Fees and Expenses

 

29

Section 7.02

Indemnification

 

29

 

 

 

 

ARTICLE VIII TERMINATION OF TRUST AGREEMENT

 

31

 

 

 

Section 8.01

Termination of Trust Agreement

 

31

 

--------------------------------------------------------------------------------


 

ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

33

 

 

 

Section 9.01

Eligibility Requirements for Owner Trustee

 

33

Section 9.02

Replacement of Owner Trustee

 

33

Section 9.03

Successor Owner Trustee

 

33

Section 9.04

Merger or Consolidation of Owner Trustee

 

34

Section 9.05

Appointment of Co-Trustee or Separate Trustee

 

34

 

 

 

 

ARTICLE X MISCELLANEOUS

 

36

 

 

 

Section 10.01

Amendments

 

36

Section 10.02

No Legal Title to Owner Trust Estate

 

37

Section 10.03

Limitations on Rights of Others

 

37

Section 10.04

Notices

 

38

Section 10.05

Severability

 

38

Section 10.06

Separate Counterparts

 

38

Section 10.07

Successors and Assigns

 

38

Section 10.08

No Petition

 

38

Section 10.09

No Recourse

 

39

Section 10.10

Headings

 

39

Section 10.11

GOVERNING LAW

 

39

Section 10.12

Integration

 

39

 

 

 

 

ARTICLE XI MANAGEMENT OF THE TRUST

 

40

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A - Form of Owner Trust Certificates

 

A-1

Exhibit B - Certificate of Trust

 

B-1

Exhibit C – [Reserved]

 

C-1

Exhibit D - Form of Transferor Certificate

 

D-1

Exhibit E – [Reserved]

 

E-1

Exhibit F - Form of Transferee Certificate

 

F-1

 

--------------------------------------------------------------------------------


 

This Amended and Restated Trust Agreement, dated as of November 26, 2010 (as
amended from time to time, this “Trust Agreement”), among IMH Assets Corp., a
California corporation, as depositor (the “Depositor”), Christiana Bank & Trust
Company, a Delaware banking corporation, as owner trustee (the “Owner Trustee”
and in its individual capacity, “Christiana Bank”), and Deutsche Bank National
Trust Company, as certificate registrar (in such capacity, the “Certificate
Registrar”) and certificate paying agent (in such capacity, the “Certificate
Paying Agent”).

 

WITNESSETH THAT:

 

WHEREAS, the Depositor intends to sell, assign and transfer the Underlying
Certificates set forth in Schedule A attached hereto to the Trust;

 

WHEREAS, in exchange for the conveyance of the Underlying Certificates to the
Trust pursuant to the terms hereof, the Trust shall issue the Owner Trust
Certificates, which shall evidence the beneficial ownership interest in the
Trust and shall entitle the Certificateholders to distributions from payments
received on the Underlying Certificates (as set forth on Schedule A attached
hereto);

 

In consideration of the mutual agreements herein contained, the Depositor, the
Owner Trustee, the Certificate Registrar and the Certificate Paying Agent agree
as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01           Definitions. For all purposes of this Trust Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Indenture, dated November 26, 2010 between LVII
2010-R1, as issuer and Deutsche Bank National Trust Company, as indenture
trustee, which definitions are incorporated by reference herein. All other
capitalized terms used herein shall have the meanings specified herein.

 

Section 1.02           Other Definitional Provisions.

 

(a)           All terms defined in this Trust Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

 

(b)           As used in this Trust Agreement and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in this Trust Agreement or in any such certificate or other document,
and accounting terms partly defined in this Trust Agreement or in any such
certificate or other document to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting
principles. To the extent that the definitions of accounting terms in this Trust
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under generally accepted accounting principles, the
definitions contained in this Trust Agreement or in any such certificate or
other document shall control.

 

(c)           The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Trust Agreement shall refer to this Trust Agreement as
a whole and not to any particular provision of this Trust Agreement; Article,
Section and Exhibit references contained in this Trust Agreement are references
to Articles, Sections and Exhibits in or to this Trust Agreement unless
otherwise specified; and the term “including” shall mean “including without
limitation”.

 

(d)           The definitions contained in this Trust Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such terms.

 

(e)           Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

ORGANIZATION

 

Section 2.01           Name. The trust continued hereby (the “Trust”) shall be
known as “LVII 2010-R1”, in which name the Owner Trustee may conduct the
business of the Trust, make and execute contracts and other instruments on
behalf of the Trust and sue and be sued. The Trust was created pursuant to a
Short Form Trust Agreement, dated as of November 24, 2010, between the Depositor
and the Owner Trustee.

 

Section 2.02           Office. The office of the Trust shall be in care of the
Owner Trustee at its Corporate Trust Office or at such other address in Delaware
as the Owner Trustee may designate by written notice to the holders of the Owner
Trust Certificates (the “Certificateholders”) and the Depositor.

 

Section 2.03           Purposes and Powers.  The purpose of the Trust is to
engage in the following activities and the Trust shall have the power and
authority:

 

(i)            to issue the Notes pursuant to the Indenture and the Owner Trust
Certificates pursuant to this Trust Agreement and to sell the Notes and the
Owner Trust Certificates;

 

(ii)           to pay the organizational, start-up and transactional expenses of
the Trust;

 

(iii)          to acquire, hold, manage and dispose of the Owner Trust Estate
(as defined in Section 2.5), to assign, grant, transfer, pledge and convey the
Underlying Certificates pursuant to the Indenture and to hold, manage and
distribute to the Certificateholders pursuant to Section 5.01 herein, any
portion of the Underlying Certificates released from the lien of, and remitted
to the Trust pursuant to the Indenture and any other Owner Trust Estate pursuant
to the terms hereof;

 

(iv)          to enter into and perform its obligations under the Basic
Documents to which it is to be a party;

 

(v)           if directed by a majority of the Holders of the Owner Trust
Certificates, sell the Trust Estate subsequent to the discharge of the
Indenture, all for the benefit of the holders of the Owner Trust Certificates;

 

(vi)          to conduct the affairs of the Trust so that the Notes are treated
as indebtedness for income tax purposes pursuant to the Indenture;

 

(vii)         to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and

 

3

--------------------------------------------------------------------------------


 

(viii)        subject to compliance with the Basic Documents, to engage in such
other activities as may be required in connection with conservation of the Owner
Trust Estate and the making of distributions to the Certificateholders and the
Noteholders.

 

The Trust is hereby authorized to engage in the foregoing activities. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Trust Agreement or the
Basic Documents.

 

Section 2.04           Appointment of Owner Trustee.  The Depositor hereby
appoints Christiana Bank as trustee of the Trust effective as of the date
hereof, to have all the rights, powers and duties set forth herein.

 

Section 2.05           Initial Capital Contribution of Owner Trust Estate. The
Depositor hereby sells, assigns, transfers, conveys and sets over to the Trust,
as of the date hereof, the sum of $1. The Owner Trustee hereby acknowledges
receipt in trust from the Depositor, as of the date hereof, of the foregoing
contribution, which shall constitute the initial corpus of the Trust and shall
be deposited in the Certificate Distribution Account (as defined in
Section 3.10(c)) . The Owner Trustee also acknowledges on behalf of the Trust
the receipt in trust pursuant to Section 3.01 of the Underlying Certificates and
the rights with respect to the representations and warranties made by the
Depositor hereunder which shall constitute the owner trust estate (collectively,
the “Owner Trust Estate”).

 

Section 2.06           Declaration of Trust. The Owner Trustee hereby declares
that it shall hold the Owner Trust Estate in trust upon and subject to the
conditions set forth herein for the use and benefit of the Certificateholders,
subject to the obligations of the Trust under the Basic Documents. It is the
intention of the parties hereto that the Trust constitute a “statutory trust”
under the Delaware Statutory Trust Act, 12 Del. Code § 3801, et. seq. (the
“Statutory Trust Statute”) and that this Trust Agreement constitute the
governing instrument of such statutory trust. No later than the Closing Date,
the Owner Trustee shall cause the filing of the Certificate of Trust with the
Secretary of State of the State of Delaware (the “Secretary of State”). It is
the intention of the parties hereto that, for federal, state and local income
and franchise tax purposes, (A) the Trust Estate, for federal income tax
purposes, shall be treated as either an entity that is disregarded as separate
from the beneficial owner of the equity of the Trust Estate if there is only one
such owner, or as a partnership (other than an association or publicly traded
partnership that is taxable as a corporation) if there are two or more such
owners, with the assets of the partnership being the Underlying Certificates and
other assets held as part of the Trust Estate, the partners of the partnership
being the Certificateholders and any holders of the Notes that are required by
the IRS to be treated as equity in the Trust Estate and (B) the Notes (other
than Notes the beneficial ownership of which is held by a sole owner of the
Owner Trust Certificates) shall be treated as indebtedness and the provisions of
this Trust Agreement shall be interpreted to further this intention. It is the
intention of the parties hereto that, for federal, state and local tax purposes,
the Depositor shall at no time be treated as an owner of the Underlying
Certificates or as the Issuer of or obligor on indebtedness secured by the
Underlying Certificates and evidenced by the Notes, and the parties hereto
mutually covenant to take all pertinent tax reporting positions consistent with
that intent.  The parties agree that, unless otherwise required by appropriate
tax authorities, the Trust Estate will file or cause to be filed annual or other
necessary

 

4

--------------------------------------------------------------------------------


 

returns, reports and other forms consistent with the foregoing characterization
of the Trust Estate (as described in (A) above) for such tax purposes. The Trust
Estate shall not elect to be treated as an association under Treasury
Regulations Section 301.7701-3(a) for federal income tax purposes.  Except as
otherwise provided in this Trust Agreement, the rights of the Certificateholder
will be those of equity owners of the Trust Estate.  Effective as of the date
hereof, the Owner Trustee shall have all rights, powers and duties set forth
herein and in the Statutory Trust Statute with respect to accomplishing the
purposes of the Trust.

 

Section 2.07           Liability of the Certificateholders. The
Certificateholders shall be jointly and severally liable directly to and shall
indemnify any injured party for all losses, claims, damages, liabilities and
expenses of the Trust and the Owner Trustee (including Expenses (as defined in
Section 7.02), to the extent not paid out of the Owner Trust Estate); provided,
however, that the Certificateholders shall not be liable for payments required
to be made on the Notes or the Owner Trust Certificates, or for any losses
incurred by a Certificateholder in the capacity of an investor in the Owner
Trust Certificates or a Noteholder in the capacity of an investor in the Notes.
The Certificateholders shall be liable for and shall promptly pay any entity
level taxes imposed on the Trust. In addition, any third party creditors of the
Trust (other than in connection with the obligations described in the second
preceding sentence for which the Certificateholders shall not be liable) shall
be deemed third party beneficiaries of this paragraph. The obligations of the
Certificateholders under this paragraph shall be evidenced by the Owner Trust
Certificates.

 

Section 2.08           Title to Trust Property.  Except with respect to the
Underlying Certificates, which will be assigned of record to the Indenture
Trustee pursuant to the Indenture, legal title to the Owner Trust Estate shall
be vested at all times in the Trust as a separate legal entity except where
applicable law in any jurisdiction requires title to any part of the Owner Trust
Estate to be vested in a trustee or trustees, in which case title shall be
deemed to be vested in the Owner Trustee, a co-trustee and/or a separate
trustee, as the case may be.

 

Section 2.09           Situs of Trust. The Trust will be located in the State of
Delaware. All bank accounts maintained by the Owner Trustee on behalf of the
Trust shall be located in the State of Delaware or New York. The Trust shall not
have any employees in any state other than Delaware; provided, however, that
nothing herein shall restrict or prohibit the Owner Trustee from having
employees within or without the State of Delaware or taking actions outside the
State of Delaware in order to comply with Section 2.03. Payments will be
received by the Trust only in Delaware, California or New York, and payments
will be made by the Trust only from Delaware, California or New York. The only
office of the Trust will be at the Corporate Trust Office in Delaware.

 

Section 2.10           Representations and Warranties of the Depositor. The
Depositor hereby represents and warrants to the Owner Trustee that:

 

(i)            The Depositor has been duly formed and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
power and authority to own its assets and conduct its business as presently
being conducted and to

 

5

--------------------------------------------------------------------------------


 

execute and deliver this Trust Agreement and perform its obligations hereunder
in accordance herewith.

 

(ii)           The Depositor is not in violation of its formation documents or
in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other instrument to which the Depositor is a
party or by which it or its properties may be bound, which default might result
in any material adverse changes in the financial condition, earnings, affairs or
business of the Depositor or which might materially and adversely affect the
properties or assets, taken as a whole, of the Depositor.

 

(iii)          The Depositor has the power and authority to execute and deliver
this Trust Agreement and to carry out its terms; the Depositor has full power
and authority to convey and assign the property to be conveyed and assigned to
and deposited with the Trust as part of the Owner Trust Estate and the Depositor
has duly authorized such conveyance and assignment and deposit to the Trust by
all necessary action; and the execution, delivery and performance of this Trust
Agreement have been duly authorized by the Depositor by all necessary corporate
action.

 

(iv)          The consummation of the transactions contemplated by this Trust
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Depositor, or any indenture, agreement or other
instrument to which the Depositor is a party or by which it is bound; nor result
in the creation or imposition of any lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than
pursuant to the Basic Documents); nor violate any law or, to the best of the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties.

 

(v)           The Trust is not required to register as an investment company
under the Investment Company Act and is not under the control of a Person
required to so register.

 

Section 2.11           Reserved.

 

Section 2.12           Investment Company. Neither the Depositor nor any holder
of an Owner Trust Certificate shall take any action which would cause the Trust
to become an “investment company” which would be required to register under the
Investment Company Act.

 

Section 2.13           Transfer of Trust Estate to Trust.

 

(a)           Effective as of the date hereof, the Depositor does hereby assign,
transfer, and otherwise convey to, and deposit with, the Trust, the Trust
Estate, such conveyance to be made in exchange for the Notes and cash proceeds
from the sale of the Owner Trust Certificates. Such assignment includes, without
limitation, all amounts payable to and all rights of the holder of the
Underlying Certificates pursuant to the Underlying Agreements. Pursuant to the
Indenture, the

 

6

--------------------------------------------------------------------------------

 

Trust shall pledge the Trust Estate consisting of the Underlying Certificates
identified on Schedule A attached hereto as collateral for the Class A Notes
issued pursuant to the Indenture.

 

(b)           The conveyance of the Underlying Certificates and all other assets
constituting the  Trust Estate by the Depositor as contemplated hereby is
absolute and is intended by the parties, other than for federal, state and local
income and franchise tax purposes, to constitute a sale of the Underlying
Certificates and all other assets constituting the Trust Estate by the Depositor
to the Trust. It is, further, not intended that such conveyance be deemed a
pledge of security for a loan. If such conveyance is deemed to be a pledge of
security for a loan, however, the Depositor intends that the rights and
obligations of the parties to such loan shall be established pursuant to the
terms of this Trust Agreement. The Depositor also intends and agrees that, in
such event:

 

(i)            this Trust Agreement shall constitute a security agreement under
applicable law and shall be deemed to create valid and continuing security
interest (as defined in the applicable UCC) in the Trust Estate (including,
without limitation, the Underlying Certificates, the Certificate Distribution
Account and any proceeds thereof) in favor of the Trust, which security interest
is prior to all other liens, and is enforceable as such as against creditors of
and purchasers from the Depositor;

 

(ii)           other than the security interest granted to the Trust pursuant to
this Trust Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed the Trust Estate, has not authorized
the filing of and is not aware of any financing statements against the Trust
Estate that includes a description of collateral covering the Trust Estate other
than any financing statements relating to the security interest granted to the
Trust hereunder or that has been terminated.  The Depositor is not aware of any
judgment or tax lien filings against Depositor;

 

(iii)          the Depositor owns and has good and marketable title to the Trust
Estate free and clear of any lien, claim or encumbrance of any Person;

 

(iv)          the Certificate Distribution Account constitutes a “deposit
account” within the meaning of the applicable UCC.  The Depositor has directed
the bank where the Certificate Distribution Account is held to take all steps
necessary to cause the Certificate Paying Agent to become the account holder of
the Certificate Distribution Account. The Certificate Distribution Account is
not in the name of any Person other than as provided in Section 3.10 of this
Trust Agreement.  The Depositor has not consented to the maintenance of the
Certificate Distribution Account in compliance with instructions of any Person
other than the Certificate Paying Agent;

 

(v)           the Trust Estate (excluding the Certificate Distribution Account
and any proceeds thereof) constitutes “deposit accounts,” “general intangibles”
and “instruments” within the meaning of the applicable UCC).  The Depositor has
received all required consents and approvals to the pledge of the portions of
the Trust Estate (excluding the Certificate Distribution Account and any
proceeds thereof) constituting payment intangibles;

 

7

--------------------------------------------------------------------------------


 

(vi)          the Depositor has caused or will have caused, within ten days, the
filing of all appropriate financing statements in the appropriate filing offices
under applicable law in order to perfect the security interest in the Trust
Estate granted to the Trust hereunder. All financing statements filed or to be
filed against the Depositor in favor of the Trust (or any subsequent assignee,
including, without limitation, the Indenture Trustee) in connection herewith
describing the Trust Estate contain a statement to the following effect, “A
purchase of, or security interest in, any collateral described in this financing
statement will violate the rights of the secured party;” and

 

(vii)         the Depositor shall, to the extent consistent with this Trust
Agreement, take such additional reasonable actions as may be necessary to ensure
that, if this Trust Agreement were deemed to create a security interest in the
Underlying Certificates and the other assets of the Trust Estate, such security
interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the life of this Trust
Agreement.  Notifications to, and acknowledgments, receipts or confirmations
from, Persons holding such property, shall be deemed to be notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the Owner Trustee on behalf of the Trust
(or any subsequent assignee, including, without limitation, the Indenture
Trustee) for the purpose of perfecting such security interest under applicable
law.

 

(c)           The Owner Trustee declares that it holds and will hold such Trust
Estate and such documents and instruments and that it holds and will hold all
other assets and documents to be included in the Owner Trust Estate, in trust
for the exclusive use and benefit of all present and future Certificateholders
for the Owner Trust Estate.

 

(d)           Except as expressly provided in Section 8.01, neither the
Depositor nor any Certificateholder shall be able to revoke the Trust
established hereunder. Except as provided in Sections 2.03, 4.01, 4.02, 4.03,
5.01 and 8.01 hereof, the Owner Trustee or Certificate Paying Agent (as
applicable) shall not assign, sell, dispose of or transfer any interest in, nor
may the Depositor or any Certificateholder withdraw from the Trust, the
Underlying Certificates or other asset constituting the Trust Estate.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONVEYANCE OF THE UNDERLYING CERTIFICATES; OWNER TRUST CERTIFICATES

 

Section 3.01           Conveyance of the Underlying Certificates. The Depositor,
concurrently with the execution and delivery hereof, does hereby contribute,
transfer, convey and assign to the Trust, without recourse, all its right, title
and interest in and to the Underlying Certificates, including all interest and
principal due on or with respect to the Underlying Certificates from and after
the Cut-off Date (other than payments of principal and interest due on the
Underlying Certificates before the Cut-off Date). If the Depositor receives any
distributions in respect of the Underlying Certificates after the Cut-off Date,
it shall promptly remit such distributions to the Indenture Trustee.

 

Section 3.02           Initial Beneficial Ownership. Upon the initial
contribution by the Depositor pursuant to Section 2.05 and until the conveyance
of the Underlying Certificates pursuant to Section 3.01 and the issuance of the
Owner Trust Certificates, and thereafter except as otherwise permitted
hereunder, the Depositor shall be the sole beneficial owner.

 

Section 3.03           The Owner Trust Certificates.  The Trust shall issue
Owner Trust Certificates representing the beneficial ownership interest in the
Trust. On the Closing Date, the Issuer shall cause the Owner Trust Certificates
to be issued in the name of Impac Mortgage Holdings, Inc. in exchange for cash
proceeds, which proceeds shall be remitted to the Depositor as part of the
purchase price for the Underlying Certificates. The Owner Trust Certificates
shall be issued in registered form with 100% of the Percentage Interests of the
Trust to be executed on behalf of the Trust, authenticated and delivered to
Impac Mortgage Holdings, Inc. The Owner Trust Certificates shall be issued in
definitive, fully registered form and shall be held by a single
Certificateholder at all times.

 

The Owner Trust Certificates shall be executed on behalf of the Trust by manual
or facsimile signature of an Authorized Officer of the Owner Trustee and
authenticated by the Certificate Registrar in the manner provided in
Section 3.04. An Owner Trust Certificate bearing the manual or facsimile
signatures of individuals who were, at the time when such signatures shall have
been affixed, authorized to sign on behalf of the Trust, shall be validly issued
and entitled to the benefit of this Trust Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of such Owner Trust Certificates or did not hold
such offices at the date of authentication and delivery of such Owner Trust
Certificates.  A transferee of an Owner Trust Certificate shall become a
Certificateholder and shall be entitled to the rights and subject to the
obligations of a Certificateholder hereunder upon such transferee’s acceptance
of an Owner Trust Certificate duly registered in such transferee’s name pursuant
to and upon satisfaction of the conditions set forth in Section 3.05.

 

Section 3.04           Authentication of Owner Trust Certificates.  All
Certificates issued hereunder shall be executed by the Owner Trustee on behalf
of the Trust, authenticated by the Certificate Registrar and delivered to or
upon the written order of the Depositor, signed by its

 

9

--------------------------------------------------------------------------------


 

chairman of the board, its president or any vice president, without further
corporate action by the Depositor, in authorized denominations.  No Certificate
shall entitle its holder to any benefit under this Trust Agreement or be valid
for any purpose unless there shall appear on such Owner Trust Certificate a
certificate of authentication substantially in the form set forth in
Exhibit A-1, executed by the Certificate Registrar by manual signature; such
authentication shall constitute conclusive evidence that such Owner Trust
Certificate shall have been duly authenticated and delivered hereunder. All
Owner Trust Certificates shall be dated the date of their authentication.

 

Section 3.05           Registration of and Limitations on Transfer and Exchange
of Owner Trust Certificates.

 

(a)           The Certificate Registrar shall keep or cause to be kept, a
certificate register (the “Certificate Register”) in which, subject to such
reasonable regulations as it may prescribe, the Certificate Registrar shall
provide for the registration of the Owner Trust Certificates and of transfers
and exchanges of Owner Trust Certificates as herein provided. Deutsche Bank
National Trust Company shall be the initial Certificate Registrar. If the
Certificate Registrar resigns or is removed, the Depositor shall appoint a
successor Certificate Registrar.

 

(b)           Subject to satisfaction of the conditions set forth below with
respect to the Owner Trust Certificates, upon surrender for registration of
transfer of 100% of the Percentage Interests in the Owner Trust Certificates at
the office or agency maintained pursuant to Section 3.09, the Owner Trustee or
the Certificate Registrar shall execute, authenticate and deliver in the name of
the designated transferee, a new Owner Trust Certificate evidencing no less than
a 100% Percentage Interest dated the date of authentication by the Owner Trustee
or the Certificate Registrar. At the option of a Certificateholder, Owner Trust
Certificates may be exchanged for other Owner Trust Certificates evidencing no
less than a 100% Percentage Interest, upon surrender of the Owner Trust
Certificates to be exchanged at the office or agency maintained pursuant to
Section 3.09. Notwithstanding the foregoing and to the fullest extent permitted
by law, no transfer of the Owner Trust Certificates shall be made to any entity
other than to an affiliate of the initial holder (other than the Depositor)
unless the Note Balance of the Notes has been reduced to zero or the amount on
deposit in the Reserve Account is equal to the Required Reserve Amount Target.

 

Every Owner Trust Certificate presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer in
form satisfactory to the Certificate Registrar duly executed by the
Certificateholder or such Certificateholder’s attorney duly authorized in
writing. Each Owner Trust Certificate surrendered for registration of transfer
or exchange shall be cancelled and subsequently disposed of by the Certificate
Registrar in accordance with its customary practice.

 

No service charge shall be made for any registration of transfer or exchange of
Owner Trust Certificates, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer or exchange of Owner Trust
Certificates.

 

10

--------------------------------------------------------------------------------


 

Except for the initial issuance of the Owner Trust Certificates on the Closing
Date, no Person shall become a Certificateholder of the Owner Trust Certificates
until the requirements of Section 3.05(g) shall have been complied with.

 

(c)           The Owner Trust Certificates shall be assigned, transferred,
exchanged, pledged, financed, hypothecated or otherwise conveyed (collectively,
for purposes of this Section 3.05 and any other Section referring to the Owner
Trust Certificates, “transferred” or a “transfer”) only in accordance with this
Section 3.05.

 

(d)           Except in connection with the initial transfer of the Owner Trust
Certificates, no transfer of an Owner Trust Certificate shall be made unless
such transfer is made pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws or is exempt from the
registration requirements under the Securities Act and such state securities
laws. In the event that a transfer is to be made in reliance upon an exemption
from the Securities Act and such laws, in order to assure compliance with the
Securities Act and such laws, the Certificateholder desiring to effect such
transfer and such Certificateholder’s prospective transferee shall each certify
to the Certificate Registrar in writing the facts surrounding the transfer by
(x) the delivery to the Certificate Registrar by the Certificateholder desiring
to effect such transfer of a certificate substantially in the form set forth in
Exhibit D (the “Transferor Certificate”) and the delivery by the
Certificateholder’s prospective transferee of a letter in substantially the form
of Exhibit F (the “Transferee Certificate”) stating that the prospective
transferee is a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”) or (y) there shall
be delivered to the Certificate Registrar an Opinion of Counsel addressed to the
Indenture Trustee that such transfer may be made pursuant to an exemption from
the Securities Act and the 1940 Act, which Opinion of Counsel shall not be an
expense of the Depositor, the Certificate Registrar, the Owner Trustee, the
Trust or the Indenture Trustee. Each Certificateholder desiring to effect such
transfer shall, and does hereby agree to, indemnify the Indenture Trustee, the
Certificate Registrar, the Certificate Paying Agent, the Depositor and the Owner
Trustee against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

 

(e)           With respect to the transfer of an Owner Trust Certificate such
Person shall comply with the provisions of Section 3.12 relating to the ERISA
restrictions with respect to the acceptance or acquisition of such Owner Trust
Certificate.

 

(f)            For so long as any of the Owner Trust Certificates are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Certificate Registrar agrees to cooperate with, and act in
accordance with the direction of, the Depositor in providing to any
Certificateholders and to any prospective purchaser of Owner Trust Certificates
designated by such Certificateholder, upon the request of such Certificateholder
or prospective purchaser, any information in the Certificate Registrar’s
possession and required to be provided to such holder or prospective purchaser
to satisfy the condition set forth in Rule 144A(d)(4) under the Securities Act.
Any reasonable, out-of-pocket expenses incurred by the Certificate Registrar in
providing such information shall be reimbursed by the Depositor.

 

11

--------------------------------------------------------------------------------


 

(g)           By its acceptance of an Owner Trust Certificate, each prospective
Certificateholder agrees and acknowledges that no legal or beneficial interest
in all or any portion of any Owner Trust Certificate may be transferred directly
or indirectly to an individual, corporation, partnership or other Person unless
such transferee provides the Certificate Registrar with a properly completed IRS
Form W-9 or IRS Form W-8BEN and/or such other form and information satisfactory
to the Certificate Registrar that no federal income tax withholding is required
on payments to the Trust or the Certificateholders; and if such form or other
information is not provided, then any such purported transfer shall be void and
of no effect.

 

Section 3.06           Mutilated, Destroyed, Lost or Stolen Owner Trust
Certificates. If (a) any mutilated Owner Trust Certificate shall be surrendered
to the Certificate Registrar, or if the Certificate Registrar shall receive
evidence to its satisfaction of the destruction, loss or theft of any Owner
Trust Certificate and (b) there shall be delivered to the Certificate Registrar
and the Owner Trustee such security or indemnity as may be required by them to
save each of them harmless, then in the absence of notice to the Certificate
Registrar or the Owner Trustee that such Owner Trust Certificate has been
acquired by a bona fide purchaser, the Owner Trustee shall execute on behalf of
the Trust and the Certificate Registrar shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Owner
Trust Certificate, a new Owner Trust Certificate of like tenor and denomination.
In connection with the issuance of any new Owner Trust Certificate under this
Section 3.06, the Owner Trustee or the Certificate Registrar may require the
payment of a sum sufficient to cover any expenses of the Owner Trustee or the
Certificate Registrar (including fees and expenses of counsel) and any tax or
other governmental charge that may be imposed in connection therewith. Any
duplicate Owner Trust Certificate issued pursuant to this Section 3.06 shall
constitute conclusive evidence of ownership in the Trust, as if originally
issued, whether or not the lost, stolen or destroyed Owner Trust Certificate
shall be found at any time.

 

Section 3.07           Persons Deemed Certificateholders. Prior to due
presentation of an Owner Trust Certificate for registration of transfer, the
Owner Trustee, the Certificate Registrar or any Certificate Paying Agent may
treat the Person in whose name any Certificate is registered in the Certificate
Register as the owner of such Certificate for the purpose of receiving
distributions pursuant to Section 5.02 and for all other purposes whatsoever,
and none of the Trust, the Owner Trustee, the Certificate Registrar or any
Certificate Paying Agent shall be bound by any notice to the contrary.

 

Section 3.08           Access to List of Certificateholders’ Names and
Addresses.  The Certificate Registrar shall furnish or cause to be furnished to
the Depositor, the Certificate Paying Agent or the Owner Trustee, within 15 days
after receipt by the Certificate Registrar of a written request therefor from
the Depositor, the Certificate Paying Agent or the Owner Trustee, a list, in
such form as the Depositor, the Certificate Paying Agent or the Owner Trustee,
as the case may be, may reasonably require, of the names and addresses of the
Certificateholders as of the most recent Record Date.  Each Certificateholder,
by receiving and holding an Owner Trust Certificate, shall be deemed to have
agreed not to hold any of the Trust, the Depositor, the Certificate Paying
Agent, the Certificate Registrar or the Owner Trustee accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.

 

12

--------------------------------------------------------------------------------


 

Section 3.09           Maintenance of Office or Agency. The Trust shall maintain
an office or offices or agency or agencies where Owner Trust Certificates may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Trust or the Owner Trustee in respect of the Owner Trust
Certificates may be served. The Trust initially designates the Corporate Trust
Office of the Certificate Registrar for purposes of such surrender and for
service of notices or demands. The Owner Trustee, on behalf of the Trust, shall
give prompt written notice to the Depositor, the Certificate Paying Agent, the
Certificate Registrar and the Certificateholders of any change in the location
of the Certificate Register or any such office or agency.

 

Section 3.10           Certificate Paying Agent.

 

(a)           The Certificate Paying Agent shall make distributions to
Certificateholders from the Certificate Distribution Account on behalf of the
Trust in accordance with the provisions of the Owner Trust Certificates and
Section 5.01 hereof from payments remitted to the Certificate Paying Agent by
the Indenture Trustee pursuant to Section 2.09(e) of the Indenture. The Trust
hereby appoints Deutsche Bank National Trust Company, as Certificate Paying
Agent, and Deutsche Bank National Trust Company, hereby accepts such appointment
and further agrees that it will be bound by the provisions of this Trust
Agreement relating to the Certificate Paying Agent and shall:

 

(i)            hold all sums held by it for the payment of amounts due with
respect to the Owner Trust Certificates in trust for the benefit of the Persons
entitled thereto until such sums shall be paid to such Persons or otherwise
disposed of as herein provided;

 

(ii)           give the Owner Trustee notice of any default by the Trust of
which a Responsible Officer of the Certificate Paying Agent has actual knowledge
in the making of any payment required to be made with respect to the Owner Trust
Certificates;

 

(iii)          at any time during the continuance of any such default, upon the
written request of the Owner Trustee forthwith pay to the Owner Trustee on
behalf of the Trust all sums so held in trust by such Certificate Paying Agent;

 

(iv)          not resign from its position as Certificate Paying Agent so long
as it is Indenture Trustee except that it shall immediately resign as
Certificate Paying Agent and forthwith pay to the Owner Trustee on behalf of the
Trust all sums held by it in trust for the payment of Owner Trust Certificates
if at any time it ceases to meet the standards under this Section 3.10 required
to be met by the Certificate Paying Agent at the time of its appointment;

 

(v)           comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Owner Trust Certificates of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith; and

 

(vi)          not institute bankruptcy proceedings against the Issuer in
connection with this Trust Agreement.

 

13

--------------------------------------------------------------------------------


 

(b)           The Trust may revoke the power of the Certificate Paying Agent and
remove the Certificate Paying Agent if it determines in its sole discretion that
the Certificate Paying Agent shall have failed to perform its obligations under
this Trust Agreement in any material respect. In the event that Deutsche Bank
National Trust Company, shall no longer be the Certificate Paying Agent under
this Trust Agreement and Paying Agent under the Indenture, the Depositor shall
appoint a successor to act as Certificate Paying Agent (which shall be a bank or
trust company) and which shall also be the successor Paying Agent under the
Indenture.  The Depositor shall cause such successor Certificate Paying Agent or
any additional Certificate Paying Agent hereunder to execute and deliver to the
Owner Trustee an instrument to the effect set forth in Section 3.10(a) as it
relates to the Certificate Paying Agent. The Certificate Paying Agent shall
return all unclaimed funds to the Trust and upon removal of a Certificate Paying
Agent such Certificate Paying Agent shall also return all funds in its
possession to the Trust. The provisions of Sections 6.01, 6.04, 6.05, 6.06,
6.07, 6.08 and 7.01 shall apply to the Certificate Paying Agent to the extent
applicable. Any reference in this Trust Agreement to the Certificate Paying
Agent shall include any co-paying agent unless the context requires otherwise.

 

(c)           The Certificate Paying Agent shall establish and maintain with
itself a segregated, non-interest bearing trust account (the “Certificate
Distribution Account”) in which the Certificate Paying Agent shall deposit, on
the same day as it is received from the Indenture Trustee, each remittance
received by the Certificate Paying Agent with respect to payments made pursuant
to the Indenture.  The Certificate Paying Agent shall make all distributions to
Certificateholders, from moneys on deposit in the Certificate Distribution
Account, in accordance with Section 5.01 hereof. The funds in the Certificate
Distribution Account shall be held uninvested.

 

Section 3.11           Distributions on the Owner Trust Certificates. The
Certificateholders will be entitled to distributions on each Payment Date as
provided in Section 2.09(e) of the Indenture.

 

Section 3.12           ERISA Restrictions. The Owner Trust Certificates may not
be acquired or transferred to a transferee for or on behalf of a Plan. Each
prospective transferee, other than the Depositor or its Affiliates, shall
represent and warrant to the Certificate Registrar that it is not a Plan or any
person acting on behalf of, or purchasing such Owner Trust Certificate with
assets of, a Plan, in accordance with Exhibit F hereto.

 

Section 3.13           Representations and Warranties Relating to the Underlying
Certificates. The Depositor represents, warrants and covenants to the Trust as
of the Closing Date or as of such other date specifically provided herein:

 

(a)           The Depositor has duly authorized the execution, delivery and
performance of this Agreement, has duly executed and delivered this Agreement
and this Agreement, assuming due authorization, execution and delivery by the
Owner Trustee, constitutes a legal, valid and binding obligation of the
Depositor, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in

 

14

--------------------------------------------------------------------------------


 

equity). At the time of the sale of the Underlying Certificates by the
Depositor, the Depositor had the full power and authority to hold the Underlying
Certificates and to sell the Underlying Certificates;

 

(b)           The Depositor does not believe, nor does it have any reason or
cause to believe, that it cannot perform each and every covenant contained in
this Agreement;

 

(c)           To the best of the Depositor’s knowledge, there are no actions or
proceedings against, or investigations known to it of, the Depositor before any
court, administrative or other tribunal (A) that might prohibit its entering
into this Agreement, (B) seeking to prevent the sale of the Underlying
Certificates or the consummation of the transactions contemplated by this
Agreement or (C) that might prohibit or materially and adversely affect the
performance by the Depositor of its obligations under, or validity or
enforceability of, this Agreement;

 

(d)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Depositor of, or compliance by the Depositor with, this
Agreement or the consummation of the transactions contemplated by this
Agreement, except for such consents, approvals, authorizations or orders, if
any, that have been obtained;

 

(e)           The consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Depositor, and the
transfer, assignment and conveyance of the Underlying Certificates by the
Depositor pursuant to this Agreement are not subject to bulk transfer or any
similar statutory provisions;

 

(f)            The Depositor has not transferred the Underlying Certificates
with any intent to hinder, delay or defraud any of its creditors; and

 

(g)           The Underlying Certificates have not been assigned or pledged by
the Depositor, and immediately prior to the transfer and assignment herein
contemplated, the Depositor held good, marketable and indefeasible title to, and
was the sole owner and holder of, the Underlying Certificates subject to no
liens; the Depositor has full right and authority under all governmental and
regulatory bodies having jurisdiction over the Depositor, subject to no interest
or participation of, or agreement with, any party, to sell and assign the same
pursuant to this Agreement; and immediately upon the transfers and assignments
herein contemplated, the Depositor shall have transferred all of its right,
title and interest in and to the Underlying Certificates and the Trust will hold
good, marketable and indefeasible title to, and be the sole owner of, the
Underlying Certificates subject to no liens.

 

Section 3.14           Remedies for Breach of Representations and Warranties.

 

(a)           It is understood and agreed that the representations and
warranties set forth in Section 3.13 shall survive the sale of the Underlying
Certificates from the Depositor to the Trust and shall inure to the benefit of
the Trust. Upon discovery by any of the Depositor, the Trust or the Indenture
Trustee of a breach of any of the foregoing representations and warranties that
materially and adversely affects the value of the Underlying Certificates or the
interest of the

 

15

--------------------------------------------------------------------------------


 

Trust, the party discovering such breach shall give prompt written notice to the
other. Promptly following the earlier of either discovery by or notice to the
Depositor of any breach of a representation or warranty made by the Depositor
that materially and adversely affects the value of the Underlying Certificates
or the interest therein of the Trust, the Depositor shall cure such breach in
all material respects.

 

(b)           It is understood and agreed that the representations and
warranties set forth in Section 3.13 shall survive delivery of the Underlying
Certificates to the Indenture Trustee by the Trust.

 

(c)           It is understood and agreed that the obligations of the Depositor
set forth in this Section 3.14 to cure any breach of the representations and
warranties contained in Section 3.13 that materially and adversely affects the
value of the Underlying Certificates or the interest of the Trust constitutes
the sole remedy of the Trust respecting any breach of such representations and
warranties.

 

(d)           Upon any failure by the Depositor to cure in all material respects
any breach of representation or warranty that materially and adversely affects
the value of the Underlying Certificates pursuant to this Section 3.14, Impac
Mortgage Holdings, Inc., hereby agrees with the Trust, for the sole and
exclusive benefit of the Trust, to cure such breach in all material respects.

 

16

--------------------------------------------------------------------------------

 

ARTICLE IV

 

AUTHORITY AND DUTIES OF OWNER TRUSTEE

 

Section 4.01           General Authority.  The Owner Trustee is authorized and
directed to execute and deliver the Basic Documents to which the Trust is to be
a party and each certificate or other document attached as an exhibit to or
contemplated by the Basic Documents to which the Trust is to be a party and any
amendment or other agreement or instrument described herein all as approved by
the Depositor, as evidenced conclusively by the Owner Trustee’s execution
thereof. In addition to the foregoing, the Owner Trustee is authorized, but
shall not be obligated, except as otherwise provided in this Trust Agreement, to
take all actions required of the Trust pursuant to the Basic Documents. The
Owner Trustee is further authorized to take such actions as the Administrator or
the Certificateholders direct in writing with respect to the Basic Documents.
The Owner Trustee shall not be liable for any action taken pursuant to the
direction of an Administrator or the Certificateholders.

 

Section 4.02           General Duties.

 

(a)           It shall be the duty of the Owner Trustee to discharge (or cause
to be discharged) all of its responsibilities pursuant to the terms of this
Trust Agreement in the interest of the Certificateholders, subject to the Basic
Documents and in accordance with the provisions of this Trust Agreement. The
Owner Trustee shall have no duty to monitor or perform the obligations of the
Trust except as expressly agreed pursuant to this Trust Agreement.

 

(b)           Notwithstanding the foregoing, the Owner Trustee shall be deemed
to have discharged its duties and responsibilities hereunder to the extent an
Administrator has agreed to perform any act or discharge any duty of the Trust
or the Owner Trustee hereunder or under the other Basic Documents and the Owner
Trustee shall not be liable for the default or failure of such Administrator to
carry out its obligations.

 

Section 4.03           Action upon Instruction.

 

(a)           Subject to Article IV and in accordance with the terms of the
Basic Documents, the Certificateholders may by written instruction direct the
Owner Trustee in the management of the Trust.  Such direction may be exercised
at any time by written instruction of the Certificateholders pursuant to
Article IV.

 

(b)           Notwithstanding the foregoing, the Owner Trustee shall not be
required to take any action hereunder or under any Basic Document if the Owner
Trustee shall have reasonably determined, or shall have been advised by counsel,
that such action is likely to result in liability on the part of the Owner
Trustee or is contrary to the terms hereof or of any Basic Document or is
otherwise contrary to law.

 

(c)           Whenever the Owner Trustee is required to decide between
alternative courses of action permitted or required by the terms of this Trust
Agreement or under any Basic Document, or in the event that the Owner Trustee is
unsure as to the application of any provision of this Trust Agreement or any
Basic Document or any such provision is ambiguous as to its

 

17

--------------------------------------------------------------------------------


 

application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Trust Agreement permits any determination
by the Owner Trustee or is silent or is incomplete as to the course of action
that the Owner Trustee is required to take with respect to a particular set of
facts, the Owner Trustee shall promptly give notice (in such form as shall be
appropriate under the circumstances) to the Certificateholders requesting
instruction as to the course of action to be adopted, and to the extent the
Owner Trustee acts in good faith in accordance with any written instruction of
the Certificateholders, the Owner Trustee shall not be liable on account of such
action to any Person. If the Owner Trustee shall not have received appropriate
instruction within 10 days of such notice (or within such shorter period of time
as reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action not inconsistent with this Trust Agreement or the Basic
Documents, as it shall deem to be in the best interests of the
Certificateholders, and the Owner Trustee shall have no liability to any Person
for such action or inaction.

 

Section 4.04           No Duties Except as Specified under Specified Documents
or in Instructions.  The Owner Trustee shall not have any duty or obligation to
manage, make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Owner Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Owner Trustee or the Trust is a party, except as expressly provided
(i) in accordance with the powers granted to and the authority conferred upon
the Owner Trustee pursuant to this Trust Agreement, (ii) in accordance with the
Basic Documents and (iii) in accordance with any document or instruction
delivered to the Owner Trustee pursuant to Section 4.03; and no implied duties
or obligations shall be read into this Trust Agreement or any Basic Document
against the Owner Trustee.  The provisions of this Trust Agreement, to the
extent that they restrict or eliminate the duties (including fiduciary duties)
and liabilities of the Owner Trustee otherwise existing at law or in equity,
replace such other duties and liabilities of the Owner Trustee. The Owner
Trustee shall have no responsibility to prepare or file any financing or
continuation statement in any public office at anytime or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it or the
Trust hereunder or to prepare or file any Securities and Exchange Commission
filing for the Trust or to record this Trust Agreement or any Basic Document.
Notwithstanding any provision herein or in any other Basic Document, the Owner
Trustee shall not be obligated to prepare, file or execute any documents or
certifications required to be filed by the Trust pursuant to the Sarbanes-Oxley
Act of 2002, as amended. The Owner Trustee nevertheless agrees that it will, at
its own cost and expense, promptly take all action as may be necessary to
discharge any liens on any part of the Owner Trust Estate that result from
actions by, or claims against, the Owner Trustee in its individual capacity that
are not related to the ownership or the administration of the Owner Trust
Estate.

 

Section 4.05           Restrictions.

 

(a)           Neither the Owner Trustee nor the Depositor (nor an Affiliate
thereof) shall take any action (x) that is inconsistent with the purposes of the
Trust set forth in Section 2.03, (y) that, to the actual knowledge of the Owner
Trustee based on an Opinion of Counsel rendered at the expense of the Person
requesting such action by a law firm generally recognized to be qualified

 

18

--------------------------------------------------------------------------------


 

to opine concerning the tax aspects of asset securitization, would result in a
Trust Estate becoming taxable as a corporation for federal income tax purposes
or otherwise subject to federal income taxes at the entity level or (z) that to
the actual knowledge of the Owner Trustee would result in the amendment or
modification of this Trust Agreement except as permitted by Section 10.01
hereof. Neither the Certificateholders nor the Administrator shall direct the
Owner Trustee to take action that would violate the provisions of this
Section 4.05 and the Owner Trustee shall have no obligation to follow any such
instruction in violation of this Section.  The Owner Trustee shall not be
charged with actual knowledge unless a Responsible Officer of the Owner Trustee
has received written notice of such fact, issue or event at the Corporate Trust
Office of the Owner Trustee.

 

(b)           Except as otherwise permitted by the Basic Documents, the Owner
Trustee shall not convey or transfer any of the Trust’s properties or assets,
including those included in the Trust Estate, to any person or accept any
further contribution to the Owner Trust Estate, unless it shall have received an
Opinion of Counsel (which Opinion of Counsel shall not be at the expense of the
Owner Trustee) rendered by a law firm generally recognized to be qualified to
opine concerning the tax aspects of asset securitization to the effect that such
transaction will not have any material adverse tax consequence to the Trust
Estate or any Certificateholder or any Noteholder.

 

Section 4.06           Prior Notice to Certificateholders with Respect to
Certain Matters. With respect to the following matters, the Owner Trustee shall
not take action unless, at least 10 days before the taking of such action, the
Owner Trustee shall have notified the Certificateholders in writing of the
proposed action and the Certificateholders shall not have notified the Owner
Trustee in writing prior to the 10th day after such notice is given that such
Certificateholders have withheld consent or provided alternative direction:

 

(a)           the initiation of any claim or lawsuit by the Trust (except claims
or lawsuits brought in connection with the collection of cash distributions due
and owing under the Underlying Certificates) and the compromise of any action,
claim or lawsuit brought by or against the Trust (except with respect to the
aforementioned claims or lawsuits for collection of cash distributions due and
owing under the Underlying Certificates);

 

(b)           the election by the Trust to file an amendment to the Certificate
of Trust (unless such amendment is required to be filed under the Statutory
Trust Statute);

 

(c)           the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;

 

(d)           the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interest of the Certificateholders;
and

 

(e)           the appointment pursuant to the Indenture of a successor Note
Registrar, Paying Agent or Indenture Trustee or pursuant to this Trust Agreement
of a successor Certificate Registrar or Certificate Paying Agent or the consent
to the assignment by the Note Registrar,

 

19

--------------------------------------------------------------------------------


 

Paying Agent, Indenture Trustee, Certificate Registrar or Certificate Paying
Agent of its obligations under the Indenture or this Trust Agreement, as
applicable.

 

Section 4.07           Action by Certificateholders with Respect to Certain
Matters.

 

(a)           The Owner Trustee shall not have the power, except upon the
direction of the Certificateholders to sell the Underlying Certificates after
the termination of the Indenture (except as expressly provided in the Basic
Documents).  The Owner Trustee shall take the actions referred to in the
preceding sentence only upon written instructions signed by the
Certificateholders and in accordance with Section 4.05(b) hereof.

 

(b)           At any time after the amount in the Reserve Account is equal to
the Required Reserve Account Amount pursuant to Section 2.15 of the Indenture,
the Certificateholder shall have the right to direct each of the Indenture
Trustee to release the Underlying Certificates from the lien of the Indenture
and to deliver or cause to be delivered to the Certificateholders, the physical
certificates evidencing the then remaining Underlying Certificates that are held
in fully registered, certificated form, endorsed to the Certificateholder or its
designee.

 

Section 4.08           Action by Certificateholders with Respect to Bankruptcy. 
The Owner Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Trust without the unanimous prior approval of all
Certificateholders and the delivery to the Owner Trustee by each such
Certificateholder of a certificate certifying that such Certificateholder
reasonably believes that the Trust is insolvent. This paragraph shall survive
for one year following termination of this Trust Agreement.

 

Section 4.09           Restrictions on Certificateholders’ Power. The
Certificateholders shall not direct the Owner Trustee to take or to refrain from
taking any action if such action or inaction would be contrary to any obligation
of the Trust or the Owner Trustee under this Trust Agreement or any of the Basic
Documents or would be contrary to Section 2.03 or any applicable law, nor shall
the Owner Trustee be obligated to follow any such direction, if given.

 

Section 4.10           Majority Control.  Except as expressly provided herein,
any action that may be taken by the Certificateholders under this Trust
Agreement may be taken by the Certificateholders, except as expressly provided
in the Basic Documents, evidencing not less than a majority percentage interest
of the Owner Trust Certificates.  Except as expressly provided herein, any
written notice of the Certificateholders delivered pursuant to this Trust
Agreement shall be effective if signed by Certificateholders evidencing not less
than a majority percentage interest of the Owner Trust Certificates at the time
of the delivery of such notice.

 

20

--------------------------------------------------------------------------------


 

ARTICLE V

 

APPLICATION OF TRUST FUNDS

 

Section 5.01           Distributions.

 

(a)           On each Payment Date, the Certificate Paying Agent shall
distribute to the Certificateholders all funds on deposit in the Certificate
Distribution Account and available therefor in accordance with Section 3.11 for
such Payment Date.

 

(b)           In the event that any withholding tax is imposed on the
distributions (or allocations of income) to a Certificateholder, such tax shall
reduce the amount otherwise distributable to the Certificateholder in accordance
with this Section 5.01.  The Certificate Paying Agent is hereby authorized and
directed to retain or cause to be retained (and remit or cause to be remitted to
the Indenture Trustee) amounts otherwise distributable to the Certificateholders
sufficient funds for the payment of any tax that is legally owed by the Trust
(but such authorization shall not prevent the Owner Trustee from contesting any
such tax in appropriate proceedings, and withholding payment of such tax, if
permitted by law, pending the outcome of such proceedings) upon receipt of
written notice by the Certificate Paying Agent of the amount and due date of any
such tax.  The amount of any withholding tax imposed with respect to a
Certificateholder shall be treated as cash distributed to such Certificateholder
at the time it is withheld by the Certificate Paying Agent and remitted to the
appropriate taxing authority. If there is a possibility that withholding tax is
payable with respect to a distribution (such as a distribution to a non-U.S.
Certificateholder), the Certificate Paying Agent may in its sole discretion
withhold such amounts in accordance with this paragraph (b).

 

(c)           Distributions to Certificateholders shall be subordinated to the
creditors of the Trust, including the Noteholders.

 

Section 5.02           Method of Payment. Subject to Section 8.01(c),
distributions required to be made to Certificateholders on any Payment Date as
provided in Section 3.11 and Section 5.01 shall be made to each
Certificateholder of record on the preceding Record Date by wire transfer, in
immediately available funds, to the account of such Certificateholder at a bank
or other entity having appropriate facilities therefor, if such
Certificateholder shall have provided to the Certificate Registrar appropriate
written instructions at least five Business Days prior to such Payment Date or,
if not, by check mailed to such Certificateholder at the address of such
Certificateholders appearing in the Certificate Register.

 

Section 5.03           [Reserved].

 

Section 5.04           Tax Matters and Tax Returns.

 

(a)           The Certificateholders acknowledge that it is their intent and
that they understand it is the intent of the other parties to this Trust
Agreement that, for U.S. federal, state and local income and franchise tax and
any other income taxes, the Trust Estate will be treated as an entity that is
disregarded as separate from the beneficial owner of the equity in the Trust
Estate and not as an association taxable as a corporation, a publicly traded
partnership, taxable as a corporation

 

21

--------------------------------------------------------------------------------


 

or a taxable mortgage pool. In the event that the Owner Trust Certificates are
beneficially owned by more than one holder for federal income tax purposes, or
is in any event successfully recharacterized by the IRS as a partnership, the
Certificateholders shall be subject to all of the provisions of subchapter K of
chapter 1 of subtitle A of the Code. If the Trust Estate is characterized as a
partnership, the Certificate Paying Agent shall establish and maintain capital
accounts for each Certificateholder (or beneficial owner thereof) in accordance
with the Treasury Regulations under Section 704(b) of the Code reflecting each
such Certificateholder’s (or beneficial owner’s) pro rata share of the income,
gains, deductions and losses of the Trust and/or insurance made by or on behalf
of the Trust Estate and contributions to, and distributions from, the Trust
Estate.

 

(b)           If the Trust Estate is characterized as a partnership for U.S.
federal income tax purposes, the Certificateholder shall be (i) designated as
the “tax matters partner” for such partnership and (ii) shall instruct the
Indenture Trustee to file an application with the IRS for a taxpayer
identification number with respect to the Trust Estate and to prepare or cause
to be prepared and file partnership tax returns including the partnership
information return on Form 1065 in connection with the transactions contemplated
hereby (the “Tax Return”); provided, however, that the Indenture Trustee shall
not be required to prepare and file partnership tax returns in respect of any
partnership unless it receives additional reasonable compensation for the
preparation of such filings and only to the extent it receives written
notification from the Certificateholder recognizing the creation of a
partnership agreement or comparable documentation evidencing a partnership, it
being understood that the Indenture Trustee shall have no obligation to monitor
whether a partnership has been created.  Upon transfer of a beneficial ownership
interest in an Owner Trust Certificate by a holder thereof to a Person (other
than to a Person disregarded as an entity separate from the transferor), the
transferor shall provide written notice to the Indenture Trustee of such
transfer and shall provide the Indenture Trustee, upon request, any information
reasonably required by the Indenture Trustee, for purposes of preparing any Tax
Return; provided, however, that the Indenture Trustee shall send or cause to be
sent a copy of the completed Tax Return, to the Certificateholders by the due
date of the Tax Return, including any extensions.  The Depositor and the
Certificateholders shall each, upon request by the Indenture Trustee, furnish
the Indenture Trustee with all such information as may be reasonably required
from the Depositor or the Certificateholders in connection with the preparation
of such Tax Return. The Indenture Trustee shall keep copies of the Tax Returns
delivered to or filed by it. No party to this Trust Agreement is authorized to
make an election under Treasury Regulation Section 301.7701-3 to treat a Trust
Estate as an association taxable as a corporation for federal income tax
purposes.

 

(c)           Pursuant to the Indenture, the Indenture Trustee will maintain (or
cause to be maintained) the books of the Trust Estate on a calendar year basis
using the accrual method of accounting and will prepare and file or cause to be
prepared and filed such tax returns relating to the Trust Estate as may be
required by the Code and applicable Treasury Regulations (making such elections
as may from time to time be required or appropriate under any applicable state
or federal statutes, rules or regulations). Pursuant to the Indenture and solely
with respect to filing Form 1099 tax returns, the Indenture Trustee has agreed
that it shall (a) deliver (or cause to be delivered) to each Noteholder and
Certificateholder as may be required by the Code and applicable Treasury
Regulations, such information as may be required to enable such Noteholder

 

22

--------------------------------------------------------------------------------


 

and Certificateholder to prepare its federal and state income tax returns and
(b) collect or cause to be collected any withholding tax as described in and in
accordance with Section 5.01 of this Trust Agreement with respect to income or
distributions to the Certificateholder and prepare or cause to be prepared the
appropriate forms relating thereto. The Owner Trustee shall sign all tax and
information returns prepared or caused to be prepared by the Indenture Trustee
pursuant to this Section 5.04 at the request of the Indenture Trustee, and in
doing so shall rely entirely upon, and shall have no liability for information
or calculations provided by, the Indenture Trustee.

 

Section 5.05           Statements to Certificateholders. On each Payment Date,
the Certificate Paying Agent shall make available via its website to each
Certificateholder the statement or statements prepared by the Indenture Trustee
pursuant to Section 6.04 of the Indenture with respect to such Payment Date.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONCERNING CHRISTIANA BANK

 

Section 6.01           Acceptance of Trusts and Duties.  Christiana Bank accepts
the trusts hereby created and agrees to perform its duties hereunder with
respect to such trusts but only upon the terms of this Trust Agreement.
Christiana Bank and the Certificate Paying Agent also agree to disburse all
moneys actually received by it constituting part of the Owner Trust Estate upon
the terms of the Basic Documents and this Trust Agreement. Christiana Bank shall
not be answerable or accountable hereunder or under any Basic Document under any
circumstances, except (i) for its own willful misconduct, gross negligence or
bad faith or grossly negligent failure to act or (ii) in the case of the
inaccuracy of any representation or warranty contained in Section 6.03 expressly
made by Christiana Bank. In particular, but not by way of limitation (and
subject to the exceptions set forth in the preceding sentence):

 

(a)           Christiana Bank shall not be liable with respect to any action
taken or omitted to be taken by it in accordance with the instructions of the
Certificateholders or an Administrator permitted under this Trust Agreement;

 

(b)           No provision of this Trust Agreement or any Basic Document shall
require Christiana Bank to expend or risk funds or otherwise incur any financial
liability in the performance of any of its rights, duties or powers hereunder or
under any Basic Document if Christiana Bank shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured or provided to it;

 

(c)           Under no circumstances shall Christiana Bank be liable for any
representation, warranty, covenant, obligation or indebtedness evidenced by or
arising under any of the Basic Documents, including the principal of and
interest on the Notes;

 

(d)           Christiana Bank shall not be responsible for or in respect of the
validity or sufficiency of this Trust Agreement or for the due execution hereof
by the Depositor or for the form, character, genuineness, sufficiency, value or
validity of the Owner Trust Estate, or for or in respect of the validity or
sufficiency of the Basic Documents, the Notes, the Owner Trust Certificates,
other than the certificate of authentication on the Owner Trust Certificates, if
executed and authenticated by Christiana Bank and Christiana Bank shall in no
event assume or incur any liability, duty, or obligation to any Noteholder or to
any Certificateholder, other than as expressly provided for herein;

 

(e)           Christiana Bank shall not be liable for the default or misconduct
of the Depositor, Administrators, Indenture Trustee, Certificate Registrar or
Certificate Paying Agent under any of the Basic Documents or otherwise and
Christiana Bank shall have no obligation or liability to perform the obligations
of the Trust under this Trust Agreement or the Basic Documents that are required
to be performed by the Indenture Trustee under the Indenture, any Administrator
under the Administration Agreement, the Certificate Paying Agent, the
Certificate Registrar, the Depositor or any other Person;

 

24

--------------------------------------------------------------------------------


 

(f)            Christiana Bank shall be under no obligation to exercise any of
the rights or powers vested in it or duties imposed by this Trust Agreement, or
to institute, conduct or defend any litigation under this Trust Agreement or
otherwise or in relation to this Trust Agreement or any Basic Document, at the
request, order or direction of any of the Certificateholders, unless such
Certificateholders have offered to Christiana Bank security or indemnity
satisfactory to it against the costs, expenses and liabilities that may be
incurred by Christiana Bank therein or thereby. The right of Christiana Bank to
perform any discretionary act enumerated in this Trust Agreement or in any Basic
Document shall not be construed as a duty, and Christiana Bank shall not be
answerable for other than its gross negligence or willful misconduct in the
performance of any such act;

 

(g)           Christiana Bank shall not be personally liable for (x) special,
consequential or punitive damages, however styled, including without limitation,
lost profits or (y) any losses due to forces beyond the control of Christiana
Bank, including, without limitation, strikes, work stoppages, acts of war or
terrorism, insurrection, revolution, nuclear or natural catastrophes or acts of
God and interruptions, loss or malfunctions of utilities, communications or
computer (software or hardware) services; and

 

(h)           Christiana Bank shall not be personally liable for any error of
judgment made in good faith by any of its officers or employees.

 

Section 6.02           Furnishing of Documents.  Christiana Bank shall furnish
to the Noteholders and Certificateholders promptly upon receipt of a written
reasonable request therefor, duplicates or copies of all reports, notices,
requests, demands, certificates, financial statements and any other instruments
furnished to Christiana Bank under the Basic Documents.

 

Section 6.03           Representations and Warranties.  Christiana Bank hereby
represents and warrants to the Depositor, for the benefit of the
Certificateholders, that:

 

(a)           It is a Delaware banking corporation duly organized and validly
existing in good standing under the laws of the State of Delaware.  It has all
requisite power and authority to execute, deliver and perform its obligations
under this Trust Agreement;

 

(b)           It has taken all corporate action necessary to authorize the
execution and delivery by it of this Trust Agreement, and this Trust Agreement
will be executed and delivered by one of its officers who is duly authorized to
execute and deliver this Trust Agreement on its behalf;

 

(c)           Neither the execution nor the delivery by it of this Trust
Agreement, nor the consummation by it of the transactions contemplated hereby
nor compliance by it with any of the terms or provisions hereof will contravene
any federal or Delaware law, governmental rule or regulation governing the
banking or trust powers of Christiana Bank or any judgment or order binding on
it, or constitute any default under its charter documents or bylaws or any
indenture, mortgage, contract, agreement or instrument to which it is a party or
by which any of its properties may be bound;

 

(d)           This Trust Agreement assuming due authorization, execution and
delivery by the Depositor, the Certificate Registrar and the Certificate Paying
Agent, constitutes a valid, legal

 

25

--------------------------------------------------------------------------------


 

and binding obligation of Christiana Bank, enforceable against it in accordance
with the terms hereof subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and to general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law;

 

(e)           The execution, delivery, authentication and performance by it of
this Trust Agreement will not require the authorization, consent or approval of,
the giving of notice to, the filing or registration with, or the taking of any
other action with respect to, any governmental authority or agency other than
the filing of the Certificate of Trust with the Secretary of State;

 

(f)            Christiana Bank is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of Christiana Bank or its properties or might have consequences that
would materially adversely affect its performance hereunder; and

 

(g)           No litigation is pending or, to the best of Christiana Bank’s
knowledge, threatened against Christiana Bank which would prohibit its entering
into this Trust Agreement or performing its obligations under this Trust
Agreement.

 

Section 6.04           Reliance; Advice of Counsel.

 

(a)           Christiana Bank shall incur no liability to anyone in acting upon
any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, note, or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties. 
Christiana Bank may accept a certified copy of a resolution of the board of
directors or other governing body of any corporate party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of determination of
which is not specifically prescribed herein, Christiana Bank may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer or other authorized officers of the relevant
party, as to such fact or matter and such certificate shall constitute full
protection to Christiana Bank for any action taken or omitted to be taken by it
in good faith in reliance thereon.

 

(b)           In the exercise or administration of the Trust hereunder and in
the performance of its duties and obligations under this Trust Agreement or the
Basic Documents, Christiana Bank (i) may act directly or through its agents,
attorneys, custodians or nominees (including persons acting under a power of
attorney) pursuant to agreements entered into with any of them, and Christiana
Bank shall not be liable for the conduct or misconduct of such agents,
attorneys, custodians or nominees (including persons acting under a power of
attorney) if such persons have been selected in good faith by Christiana Bank
and (ii) may consult with counsel, accountants and other skilled persons to be
selected in good faith and employed by it at the expense of the Trust.
Christiana Bank shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons and not contrary to this Trust Agreement or
any Basic Document.

 

26

--------------------------------------------------------------------------------

 

Section 6.05           Not Acting in Individual Capacity. Except as provided in
this Article VI, in accepting the trusts hereby created Christiana Bank acts
solely as Owner Trustee hereunder and not in its individual capacity, and all
Persons having any claim against Christiana Bank by reason of the transactions
contemplated by this Trust Agreement or any Basic Document shall look only to
the Owner Trust Estate for payment or satisfaction thereof.

 

Section 6.06           Christiana Bank Not Liable for Certificates or Related
Documents. The recitals contained herein and in the Owner Trust Certificates
(other than the signatures of Christiana Bank on the Owner Trust Certificates)
shall be taken as the statements of the Depositor, and Christiana Bank assumes
no responsibility for the correctness thereof. Christiana Bank makes no
representations as to the validity or sufficiency of this Trust Agreement, of
any Basic Document or of the Owner Trust Certificates (other than the signatures
of Christiana Bank on the Owner Trust Certificates) or the Notes, or of any
Related Documents. Christiana Bank shall at no time have any responsibility or
liability with respect to the sufficiency of the Owner Trust Estate or its
ability to generate the payments to be distributed to Certificateholders under
this Trust Agreement or the Noteholders under the Indenture, including
compliance by the Depositor with any warranty or representation made under any
Basic Document or in any related document or the accuracy of any such warranty
or representation, or any action of the Certificate Paying Agent, the
Certificate Registrar or the Indenture Trustee taken in the name of the Owner
Trustee.

 

Section 6.07           Christiana Bank May Own Owner Trust Certificates and
Notes. Christiana Bank in its individual or any other capacity may, subject to
Section 3.05, become the owner or pledgee of Owner Trust Certificates or Notes
and may deal with the Depositor, the Certificate Paying Agent, the Certificate
Registrar and the Indenture Trustee in transactions with the same rights as it
would have if it were not Owner Trustee.

 

Section 6.08           Payments from Owner Trust Estate. All payments, if any,
to be made by the Owner Trustee under this Trust Agreement or any of the Basic
Documents to which Christiana Bank is a party shall be made only from the income
and proceeds of the Owner Trust Estate or from other amounts required to be
provided by the Certificateholders and only to the extent that the Owner Trustee
shall have received income or proceeds from the Owner Trust Estate or the
Certificateholders to make such payments in accordance with the terms hereof.
Christiana Bank, in its individual capacity, shall not be liable for any amounts
payable under this Trust Agreement or any of the Basic Documents to which the
Owner Trustee is a party.

 

Section 6.09           Doing Business in Other Jurisdictions.  Notwithstanding
anything contained herein to the contrary, neither Christiana Bank nor the Owner
Trustee shall be required to take any action in any jurisdiction if the taking
of such action will (i) require the consent or approval or authorization or
order of or the giving of notice to, or the registration with or the taking of
any other action in respect of, any state or other governmental authority or
agency of any jurisdiction other than the State of Delaware; (ii) result in any
fee, tax or other governmental charge under the laws of any such jurisdiction
other than the State of Delaware becoming payable by Christiana Bank or
(iii) subject Christiana Bank to personal jurisdiction in any jurisdiction other
than the State of Delaware for causes of action arising from acts unrelated to
the consummation of the transactions by Christiana Bank or the Owner Trustee, as
the case may

 

27

--------------------------------------------------------------------------------


 

be, contemplated hereby. The Owner Trustee shall be entitled to seek the opinion
of counsel as to such matters and, based on such advice of counsel appoint a
co-trustee or separate trustee in accordance with Section 9.05 of this Trust
Agreement to proceed with such actions in such jurisdiction.

 

Section 6.10           Liability of Certificate Registrar and Certificate Paying
Agent.  All provisions affording protection or rights to or limiting the
liability of the Owner Trustee, including but not limited to the provisions of
this Trust Agreement permitting the Owner Trustee to resign, merge or
consolidate, shall inure as well to the Certificate Registrar and Certificate
Paying Agent.  In addition, Deutsche Bank National Trust Company, in its
capacities as Certificate Registrar and Certificate Paying Agent hereunder shall
be afforded all the rights, protections, immunities and indemnities afforded to
it in its capacity as Indenture Trustee under the Indenture as if specifically
set forth herein.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VII

 

COMPENSATION OF OWNER TRUSTEE

 

Section 7.01           Owner Trustee Fees and Expenses. The Owner Trustee shall
be entitled to receive, as compensation for its services hereunder, the owner
trustee fee and reimbursement of any expenses incurred by it in the performance
of its duties hereunder (including, but not limited to, reasonable fees and
expenses of counsel) as set forth in a separate agreement between the Depositor
or an Affiliate thereof and the Owner Trustee.

 

Section 7.02           Indemnification.  The Trust shall, subject to the terms
of the Indenture, indemnify, defend and hold harmless the Owner Trustee, the
Certificate Registrar, the Certificate Paying Agent, and their respective
successors, assigns, agents and servants (collectively, the “Indemnified
Parties”) from and against, any and all liabilities, obligations, losses,
damages, taxes, claims, actions and suits, and any and all reasonable costs,
expenses and disbursements (including reasonable legal fees and expenses) of any
kind and nature whatsoever (collectively, “Expenses”) which may at any time be
imposed on, incurred by, or asserted against any Indemnified Party in any way
relating to or arising out of this Trust Agreement, the Basic Documents, the
Owner Trust Estate, the administration of the Owner Trust Estate or the action
or inaction of the Owner Trustee, the Certificate Registrar and the Certificate
Paying Agent hereunder; provided, that with respect to the Trust:

 

(i)            the Trust shall not be liable for or required to indemnify an
Indemnified Party from and against Expenses arising or resulting from the Owner
Trustee’s, the Certificate Registrar’s or the Certificate Paying Agent’s, as
applicable, willful misconduct, gross negligence or bad faith or as a result of
any inaccuracy of a representation or warranty of the Owner Trustee contained in
Section 6.03 expressly made by the Owner Trustee;

 

(ii)           with respect to any such claim, the Indemnified Party shall have
given the Trust written notice thereof promptly after the Indemnified Party
shall have actual knowledge thereof,

 

(iii)          while maintaining control over its own defense, the Trust shall
consult with the Indemnified Party in preparing such defense; and

 

(iv)          notwithstanding anything in this Trust Agreement to the contrary,
the Trust shall not be liable for settlement of any claim by an Indemnified
Party entered into without the prior consent of the Trust which consent shall
not be unreasonably withheld.

 

The indemnities contained in this Section shall survive the resignation or
termination of the Owner Trustee, the Certificate Registrar or the Certificate
Paying Agent or the termination of this Trust Agreement. In the event of any
claim, action or proceeding for which indemnity will be sought pursuant to this
Section 7.02, the Owner Trustee’s, the Certificate Registrar’s or the
Certificate Paying Agent’s choice of legal counsel, if other than the legal
counsel retained by the Owner Trustee, the Certificate Registrar or the
Certificate Paying Agent in connection with the

 

29

--------------------------------------------------------------------------------


 

execution and delivery of this Trust Agreement, shall be subject to the approval
of the Trust, which approvals shall not be unreasonably withheld.  In addition,
upon written notice to the Owner Trustee, the Certificate Registrar or the
Certificate Paying Agent and with the consent of the Owner Trustee, the
Certificate Registrar or the Certificate Paying Agent, as applicable, which
consent shall not be unreasonably withheld, the Trust has the right to assume
the defense of any claim, action or proceeding against the Owner Trustee, the
Certificate Registrar or the Certificate Paying Agent.  Any amounts paid to the
Owner Trustee pursuant to this Article VII shall be deemed not to be a part of
the Owner Trust Estate immediately after such payment.

 

On any Payment Date on which there are no Available Funds with which to make any
payments pursuant to Section 2.09(e) of the Indenture and Owner Trustee is owed
any indemnification amounts pursuant to this Section 7.01, such amounts shall be
paid by the Depositor within 60 days’ request from the Owner Trustee.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION OF TRUST AGREEMENT

 

Section 8.01           Termination of Trust Agreement.

 

(a)           The Trust shall dissolve immediately prior to the earliest of
(i) the final distribution of all moneys or other property or proceeds of the
Owner Trust Estate in accordance with the terms of the Indenture and (ii) the
distribution of all of the assets of the Owner Trust Estate, in accordance with
written instructions provided to the Certificate Paying Agent by the
Certificateholder; provided in each case that all amounts owing to the
Noteholders to the extent payable from the Owner Trust Estate or proceeds
thereof have been paid in full and that all obligations under the Indenture have
been discharged. The bankruptcy, liquidation, dissolution, death or incapacity
of any Certificateholder shall not (x) operate to terminate this Trust Agreement
or the Trust or (y) entitle such Certificateholder’s legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court
for a partition or winding up of all or any part of the Trust or the Owner Trust
Estate or (z) otherwise affect the rights, obligations and liabilities of the
parties hereto.

 

(b)           Except as provided in Section 8.01(a), neither the Depositor nor
any Certificateholder shall be entitled to revoke or terminate the Trust.

 

(c)           Notice of any dissolution of the Trust, specifying the Payment
Date upon which Certificateholders shall surrender their Owner Trust
Certificates to the Certificate Paying Agent for payment of the final
distribution and cancellation, shall be given by the Certificate Paying Agent by
letter to Certificateholders mailed within five Business Days of receipt of
notice of the final payment on the Notes from the Indenture Trustee, stating
(i) the Payment Date upon or with respect to which final payment of the Owner
Trust Certificates shall be made upon presentation and surrender of the Owner
Trust Certificates at the office of the Certificate Paying Agent therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable, payments being
made only upon presentation and surrender of the Owner Trust Certificates at the
office of the Certificate Paying Agent therein specified.  The Certificate
Paying Agent shall give such notice to the Owner Trustee and the Certificate
Registrar at the time such notice is given to Certificateholders. Upon
presentation and surrender of the Owner Trust Certificates, the Certificate
Paying Agent shall cause to be distributed to Certificateholders amounts
distributable on such Payment Date pursuant to Section 5.01.

 

In the event that all of the Certificateholders shall not surrender their Owner
Trust Certificates for cancellation within six months after the date specified
in the above mentioned written notice, the Certificate Paying Agent shall give a
second written notice to the remaining Certificateholders to surrender their
Owner Trust Certificates for cancellation and receive the final distribution
with respect thereto. Subject to applicable laws with respect to escheat of
funds, if within one year following the Payment Date on which final payment of
the Certificates was to have been made pursuant to Section 3.03 of the
Indenture, all the Owner Trust Certificates shall not have been surrendered for
cancellation, the Certificate Paying Agent may take appropriate

 

31

--------------------------------------------------------------------------------


 

steps, or may appoint an agent to take appropriate steps, to contact the
remaining Certificateholders concerning surrender of their Owner Trust
Certificates, and the cost thereof shall be paid out of the funds and other
assets that shall remain subject to this Trust Agreement. Any funds remaining in
the Certificate Distribution Account after exhaustion of such remedies shall be
distributed by the Certificate Paying Agent to the Depositor.

 

(d)           Upon the winding up of the Trust and compliance with
Section 3808(e), the Depositor as Administrator shall provide written notice
thereof to the Owner Trustee and shall direct the Owner Trustee to, and the
Owner Trustee shall, at the expense of the Depositor, cause the Certificate of
Trust to be cancelled by filing a certificate of cancellation with the Secretary
of State in accordance with the provisions of Section 3810(c) of the Statutory
Trust Statute. Upon the filing of the certificate of cancellation, the Trust and
this Trust Agreement (other than Article VII) shall terminate and be of no
further force or effect.

 

32

--------------------------------------------------------------------------------


 

ARTICLE IX

 

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

Section 9.01           Eligibility Requirements for Owner Trustee. The Owner
Trustee shall at all times be a corporation or banking association satisfying
the provisions of Section 3807(a) of the Statutory Trust Statute; authorized to
exercise corporate trust powers; having a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal or state
authorities. If such corporation or banking association shall publish reports of
condition at least annually pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section, the combined capital and surplus of such corporation or banking
association shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Owner Trustee shall cease to be eligible in accordance with the provisions of
this Section 9.01, the Owner Trustee shall resign immediately in the manner and
with the effect specified in Section 9.02.

 

Section 9.02           Replacement of Owner Trustee.  The Owner Trustee may at
any time resign and be discharged from the trusts hereby created by giving 30
days prior written notice thereof to the Depositor. Upon receiving such notice
of resignation, the Depositor shall promptly appoint a successor Owner Trustee,
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Owner Trustee and to the successor Owner Trustee.  If
no successor Owner Trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the
resigning Owner Trustee may petition any court of competent jurisdiction for the
appointment of a successor Owner Trustee.

 

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 9.01 and shall fail to resign after written request
therefor by the Depositor, or if at any time the Owner Trustee shall be legally
unable to act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Owner Trustee or of its property shall be appointed, or any public officer shall
take charge or control of the Owner Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Depositor
may remove the Owner Trustee.

 

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 9.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee.

 

Section 9.03           Successor Owner Trustee.  Any successor Owner Trustee
appointed pursuant to Section 9.02 shall execute, acknowledge and deliver to the
Indenture Trustee and to its predecessor Owner Trustee an instrument accepting
such appointment under this Trust Agreement, and thereupon the resignation or
removal of the predecessor Owner Trustee shall become effective, and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Trust Agreement, with like effect as if originally named
as Owner

 

33

--------------------------------------------------------------------------------


 

Trustee. The predecessor Owner Trustee shall, upon payment of its fees and
expenses, deliver to the successor Owner Trustee all documents and statements
and monies held by it under this Trust Agreement; and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

 

No successor Owner Trustee shall accept appointment as provided in this
Section 9.03 unless at the time of such acceptance such successor Owner Trustee
shall be eligible pursuant to Section 9.01. Any successor Owner Trustee shall
file an amendment to the Certificate of Trust with the Secretary of State if
required by the Statutory Trust Statute.

 

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 9.03, the Owner Trustee shall mail notice thereof to all
Certificateholders, the Indenture Trustee and the Noteholders.

 

Section 9.04           Merger or Consolidation of Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, without
the execution or filing of any instrument or any further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding;
provided, that such Person shall be eligible pursuant to Section 9.01. Any
successor Owner Trustee resulting from a merger or consolidation shall file an
amendment to the Certificate of Trust with the Secretary of State if required by
the Statutory Trust Statute.

 

Section 9.05           Appointment of Co-Trustee or Separate Trustee. 
Notwithstanding any other provisions of this Trust Agreement, at any time, for
the purpose of meeting any legal requirements of any jurisdiction in which any
part of the Owner Trust Estate may at the time be located, the Owner Trustee
shall have the power and shall execute and deliver all instruments to appoint
one or more Persons to act as co-trustee, jointly with the Owner Trustee, or as
separate trustee or trustees, of all or any part of the Owner Trust Estate, and
to vest in such Person, in such capacity, such title to a Trust Estate or any
part thereof and, subject to the other provisions of this Section, such powers,
duties, obligations, rights and trusts as the Owner Trustee may consider
necessary or desirable. No co-trustee or separate trustee under this Trust
Agreement shall be required to meet the terms of eligibility as a successor
Owner Trustee pursuant to Section 9.01 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 9.03.

 

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

 

(a)           All rights, powers, duties and obligations conferred or imposed
upon the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the

 

34

--------------------------------------------------------------------------------


 

extent that under any law of any jurisdiction in which any particular act or
acts are to be performed, the Owner Trustee shall be incompetent or unqualified
to perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Owner Trust Estate or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Owner Trustee;

 

(b)           No trustee under this Trust Agreement shall be personally liable
by reason of any act or omission of any other trustee under this Trust
Agreement; and

 

(c)           The Owner Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee.

 

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Trust Agreement and the
conditions of this Article IX. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Owner
Trustee or separately, as may be provided therein, subject to all the provisions
of this Trust Agreement, specifically including every provision of this Trust
Agreement relating to the conduct of, affecting the liability of, or affording
protection to, the Owner Trustee. Each such instrument shall be filed with the
Owner Trustee.

 

Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Trust
Agreement on its behalf and in its name.  If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor co-trustee or separate trustee.

 

35

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Amendments.

 

(a)           This Trust Agreement may be amended from time to time by the
parties hereto as specified in this Section, provided that any amendment, except
as provided in subparagraph (e) below, be accompanied by an Opinion of Counsel
addressed to the Owner Trustee, the Certificate Registrar and the Certificate
Paying Agent and obtained by the Depositor to the effect that such amendment
(i) complies with the provisions of this Section and (ii) would not cause the
Trust Estate to be subject to an entity level tax for federal income tax
purposes.

 

(b)           If the purpose of the amendment (as detailed therein) is to
correct any mistake, eliminate any inconsistency, cure any ambiguity or deal
with any matter not covered (i.e., to give effect to the intent of the parties
and, if applicable, to the expectations of the Certificateholders), it shall not
be necessary to obtain the consent of any Certificateholders, and the Owner
Trustee, the Certificate Registrar and the Certificate Paying Agent shall be
furnished with an Opinion of Counsel obtained by the Depositor to the effect
that such action will not adversely affect in any material respect the interests
of any Certificateholders.

 

(c)           If the purpose of the amendment is to prevent the imposition of
any federal or state taxes or to comply with any requirements imposed by the
Code at any time that any Security is outstanding, it shall not be necessary to
obtain the consent of any Certificateholder. In connection with such an
amendment, the Owner Trustee, the Certificate Registrar and the Certificate
Paying Agent shall be furnished with an Opinion of Counsel obtained by the
Depositor that such amendment is necessary or helpful to prevent the imposition
of such taxes and is not materially adverse to any Noteholder or
Certificateholder.

 

(d)           If the purpose of the amendment is to add or eliminate or change
any provision of the Trust Agreement other than as contemplated in (b) and
(c) above, the amendment shall require (A) an Opinion of Counsel obtained by the
Depositor to the effect that such action will not adversely affect in any
material respect the interests of any Noteholders and Certificateholders and
(B) the consent of Certificateholders evidencing a majority percentage interest
of the Owner Trust Certificates and the Indenture Trustee; provided, however,
that no such amendment shall (i) reduce in any manner the amount of, or delay
the timing of, payments received that are required to be distributed on any
Owner Trust Certificate without the consent of the Certificateholder, or
(ii) reduce the aforesaid percentage of Certificateholders of which are required
to consent to any such amendment, without the consent of such Certificateholders
then outstanding.

 

(e)           If the purpose of the amendment is to provide for the issuance of
additional certificates representing an interest in the Trust, it shall not be
necessary to obtain the consent of any Certificateholder and the Owner Trustee
and the Indenture Trustee shall be furnished with (A) an Opinion of Counsel
obtained by the Depositor to the effect that such action will not adversely
affect in any material respect the interests of any Certificateholders and
(B) an Opinion

 

36

--------------------------------------------------------------------------------

 

of Counsel obtained by the Depositor to the effect that such action will not
cause the Trust Estate to be (i) treated as an association taxable as a
corporation for U.S. federal income tax purposes, (ii) treated as a “publicly
traded partnership” as defined in Treasury Regulation section 1.7704 -1 that is
taxable as a corporation for U.S. federal income tax purposes or (iii) otherwise
subject to entity level taxation for federal income tax purposes.

 

(f)            Promptly after the execution of any such amendment or consent,
the Depositor shall furnish written notification of the substance of such
amendment or consent to each Certificateholder and the Indenture Trustee.  It
shall not be necessary for the consent of Certificateholders or the Indenture
Trustee pursuant to this Section 10.01 to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.  The manner of obtaining such consents (and any
other consents of Certificateholders provided for in this Trust Agreement or in
any other Basic Document) and of evidencing the authorization of the execution
thereof by Certificateholders shall be subject to such reasonable requirements
as the Owner Trustee may prescribe.

 

(g)           In connection with the execution of any amendment to any agreement
to which the Trust is a party, the Owner Trustee shall be entitled to receive
and conclusively rely upon an Opinion of Counsel to the effect that such
amendment is authorized or permitted by the documents subject to such amendment
and that all conditions precedent in the Basic Documents for the execution and
delivery thereof by the Trust or the Owner Trustee, as the case may be, have
been satisfied.

 

(h)           No amendment or agreement affecting the rights or duties of the
Owner Trustee, the Certificate Registrar or the Certificate Paying Agent may be
entered into without the consent of the affected party.

 

Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

 

Section 10.02         No Legal Title to Owner Trust Estate.  The
Certificateholders shall not have legal title to any part of the Owner Trust
Estate solely by virtue of their status as a Certificateholder. The
Certificateholders shall be entitled to receive distributions with respect to
their undivided beneficial interest therein only in accordance with Articles V
and VIII.  No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholders to and in their ownership interest in the
Owner Trust Estate shall operate to terminate this Trust Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Owner Trust Estate.

 

Section 10.03         Limitations on Rights of Others. Except for Section 2.07,
the provisions of this Trust Agreement are solely for the benefit of the Owner
Trustee, the Depositor, the Certificateholders and, to the extent expressly
provided herein, the Indenture Trustee and the Noteholders, and nothing in this
Trust Agreement (other than Section 2.07), whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Trust Agreement
or any covenants, conditions or provisions contained herein.

 

37

--------------------------------------------------------------------------------


 

Section 10.04         Notices.

 

(a)           Unless otherwise expressly specified or permitted by the terms
hereof, all notices shall be in writing and shall be deemed given upon receipt,
to the Owner Trustee at: Christiana Bank & Trust Company, 1314 King Street,
Wilmington, Delaware 19801, facsimile number: 302-421-9137, Attention: Corporate
Trust Administration; to the Depositor at: IMH Assets Corp., 19500 Jamboree
Road, Irvine, California 92612, Attention: Legal; to the Indenture Trustee, the
Certificate Registrar and the Certificate Paying Agent at the Corporate Trust
Office; or, as to each party, at such other address as shall be designated by
such party in a written notice to each other party.

 

(b)           Any notice required or permitted to be given to a
Certificateholder shall be given by first-class mail, postage prepaid, at the
address of such Certificateholder as shown in the Certificate Register. Any
notice so mailed within the time prescribed in this Trust Agreement shall be
conclusively presumed to have been duly given, whether or not the
Certificateholder receives such notice.

 

(c)           A copy of any notice delivered to the Owner Trustee or the Trust
shall also be delivered to the Depositor.

 

Section 10.05         Severability. Any provision of this Trust Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 10.06         Separate Counterparts.  This Trust Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Section 10.07         Successors and Assigns.  All representations, warranties,
covenants and agreements contained herein shall be binding upon, and inure to
the benefit of, each of the Depositor, the Certificate Registrar, the
Certificate Paying Agent, the Administrators, the Owner Trustee and its
successors, and each Certificateholder and its successors and permitted assigns,
all as herein provided.  Any request, notice, direction, consent, waiver or
other instrument or action by a Certificateholder shall bind the successors and
assigns of such Certificateholder.

 

Section 10.08         No Petition. To the fullest extent permitted by applicable
law, the Owner Trustee, by entering into this Trust Agreement and each
Certificateholder, by accepting an Owner Trust Certificate, hereby covenant and
agree that they will not at any time institute against the Depositor or the
Trust, or join in any institution against the Depositor or the Trust of, any
bankruptcy proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations to the Owner Trust Certificates,
the Notes, this Trust Agreement or any of the Basic Documents.  This
Section shall survive for one year following the termination of this Trust
Agreement.

 

38

--------------------------------------------------------------------------------


 

Section 10.09         No Recourse.  Each Certificateholder by accepting an Owner
Trust Certificate acknowledges that such Certificateholder’s Owner Trust
Certificates represent beneficial interests in the Trust only and do not
represent interests in or obligations of the Depositor, the Owner Trustee, the
Indenture Trustee, the Certificate Registrar, the Certificate Paying Agent or
any Affiliate thereof and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in this Trust
Agreement, the Owner Trust Certificates or the Basic Documents.

 

Section 10.10         Headings. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

 

Section 10.11         GOVERNING LAW.  THIS TRUST AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 10.12         Integration. This Trust Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.

 

39

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MANAGEMENT OF THE TRUST

 

Notwithstanding any other provision in this Trust Agreement and any other
provision of law to the contrary, the Trust at all times shall:

 

(a)           maintain its books, records, and bank accounts separate and apart
from those of all other Persons;

 

(b)           not commingle any of its assets with those of any other Person;

 

(c)           pay its own liabilities out of its own funds;

 

(d)           maintain financial statements separate and apart from those of all
other Persons;

 

(e)           observe all corporate formalities, organizational formalities, and
other applicable or customary formalities;

 

(f)            not guarantee or become obligated for the debts of any other
Person or hold out its credit as being available to satisfy the obligations of
any other Person;

 

(g)           not pledge its assets for the benefit of any other Person or make
any loans or advances to any other Person;

 

(h)           not acquire the direct obligations of, or securities issued by,
its shareholders or any Affiliate;

 

(i)            allocate fairly and reasonably any overhead for expenses that are
shared with an Affiliate, including paying for the office space and services
performed by any employee of any Affiliate;

 

(j)            conduct business in its own name, promptly correct any known
misunderstandings regarding its separate identity, hold all of its assets in its
own name, and not identify itself as a division of any other Person;

 

(k)           maintain adequate capital in light of its contemplated business
operations;

 

(l)            maintain an arm’s length relationship with its Affiliates and to
enter into transactions with Affiliates only on a commercially reasonable basis;

 

(m)          use separate stationery, invoices, and checks bearing its own name;

 

(n)           not to hold out its credit as being available to satisfy the
obligations of others;

 

(o)           file separate tax returns from those of each Person and entity
except as may be required by law; and

 

40

--------------------------------------------------------------------------------


 

(p)           maintain its assets in a manner that it will not be costly or
difficult to segregate ascertain, or identify from those of any other Person.

 

Notwithstanding the foregoing, the Owner Trustee shall not be responsible for
monitoring or maintaining the compliance of the Trust with this Article XI or
Section 9.06 of the Indenture.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Depositor, the Owner Trustee, and the Certificate
Registrar and the Certificate Paying Agent have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

 

 

 

IMH ASSETS CORP.,

 

as Depositor

 

 

 

 

 

By:

/s/ Ronald Morrison

 

Name:

Ronald Morrison

 

Title:

EVP General Counsel

 

 

 

 

 

 

 

CHRISTIANA BANK & TRUST COMPANY,

 

as Owner Trustee

 

 

 

By:

/s/ Raye D Goldsborough

 

Name:

Raye D. Goldsborough

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

as Certificate Registrar and Certificate Paying Agent

 

 

 

By:

/s/ Karlene Benvenuto

 

Name:

Karlene Benvenuto

 

Title:

Authorized Signer

 

 

 

 

By:

/s/ Mei Nghia

 

Name:

Mei Nghia

 

Title:

Authorized Signer

 

--------------------------------------------------------------------------------


 

FOR PURPOSES OF SECTION 3.14 ONLY:

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

By:

/s/ Ronald Morrison

 

Name:

Ronald Morrison

 

Title:

EVP General Counsel

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Underlying
Certificate No.

 

Underlying Transaction

 

Underlying Agreement

 

Underlying
Certificate

 

Percentage
Interest

 

1.

 

Impac CMB Trust Series 2003-1

 

Amended and Restated Trust Agreement, dated as of January 30, 2003, among IMH
Assets Corp., as depositor, Wilmington Trust Company, as owner trustee and
Deutsche Bank National Trust Company, as certificate registrar and certificate
paying agent

 

Trust Certificates

 

100

%

2.

 

Impac CMB Trust Series 2003-4

 

Amended and Restated Trust Agreement, dated as of March 31, 2003, among IMH
Assets Corp., as depositor, Wilmington Trust Company, as owner trustee and
Deutsche Bank National Trust Company, as certificate registrar and certificate
paying agent

 

Trust Certificates

 

100

%

3.

 

Impac CMB Trust Series 2003-8

 

Amended and Restated Trust Agreement, dated as of July 31, 2003, among IMH
Assets Corp., as depositor, Wilmington Trust Company, as owner trustee and
Deutsche Bank National Trust Company, as certificate registrar and certificate
paying agent

 

Trust Certificates

 

100

%

4.

 

Impac CMB Trust Series 2003-9F

 

Amended and Restated Trust Agreement, dated as of July 30, 2003, among IMH
Assets Corp., as depositor, Wilmington Trust Company, as owner trustee and
Deutsche Bank National Trust Company, as certificate registrar and certificate
paying agent

 

Trust Certificates

 

100

%

5.

 

Impac CMB Trust Series 2003-11

 

Amended and Restated Trust Agreement, dated as of November 6, 2003, among IMH
Assets Corp., as depositor, Wilmington Trust Company, as owner trustee and
Deutsche Bank National Trust Company, as certificate registrar and certificate
paying agent

 

Trust Certificates

 

100

%

6.

 

Impac CMB Trust Series 2004-3

 

Amended and Restated Trust Agreement, dated as of March 30, 2004, among IMH
Assets Corp., as depositor, Wilmington Trust Company, as owner trustee and
Deutsche Bank National Trust Company, as certificate registrar and certificate
paying agent

 

Trust Certificates

 

100

%

7.

 

Impac CMB Trust Series 2007-A

 

Amended and Restated Trust Agreement, dated as of June 29, 2007, among IMH
Assets Corp., as depositor, Christiana Bank & Trust Company, as owner trustee
and Deutsche Bank National Trust Company, as certificate registrar and
certificate paying agent

 

Trust Certificates

 

100

%

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

FORM OF OWNER TRUST CERTIFICATES

 

LVII 2010-R1

 

THIS OWNER TRUST CERTIFICATE DOES NOT REPRESENT AN INTEREST IN, OR OBLIGATION
OF, THE DEPOSITOR, THE OWNER TRUSTEE, THE CERTIFICATE PAYING AGENT, THE
CERTIFICATE REGISTRAR, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OTHER PERSON.

 

THIS OWNER TRUST CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENTS TO THE NOTES
AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

 

THIS OWNER TRUST CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS. THE CERTIFICATEHOLDER HEREOF, BY PURCHASING THIS OWNER TRUST
CERTIFICATE, AGREES THAT THIS OWNER TRUST CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH SECTION 3.05 OF THE
AGREEMENT.

 

NO TRANSFER OF THIS OWNER TRUST CERTIFICATE MAY BE MADE TO ANY PERSON, UNLESS
THE TRANSFEREE PROVIDES A CERTIFICATION PURSUANT TO SECTION 3.12 OF THE
AGREEMENT.

 

--------------------------------------------------------------------------------


 

Certificate No. 1

Percentage interest of
this Owner Trust Certificate: 100%

 

 

Closing Date: November 26, 2010

 

 

 

Date of Trust Agreement:

First Payment Date:

November 26, 2010

 December 1, 2010

 

 

Class:

 

 

LVII 2010-R1

 

Evidencing a fractional undivided beneficial interest in the Owner Trust Estate,
the property of which consists of the Underlying Certificates in LVII 2010-R1
(the “Trust”), a Delaware statutory trust formed by IMH Assets Corp., as
depositor, pursuant to the Trust Agreement referred to below. This Owner Trust
Certificate shall correspond to, and be solely entitled to the benefits of, the
corresponding Trust Estate allocated thereto as set forth on Schedule A attached
to the Trust Agreement.

 

This certifies that [                      ] is the registered owner of the
percentage interest represented hereby.

 

The Trust was created pursuant to a Short Form Trust Agreement, dated as of
November 24, 2010, between the Depositor and Christiana Bank & Trust Company, as
owner trustee (the “Owner Trustee”, which term includes any successor entity
under the Trust Agreement) (the “Short Form Trust Agreement”) as amended and
restated by the Amended and Restated Trust Agreement dated as of November 26,
2010, by and among the Depositor, the Owner Trustee and Deutsche Bank National
Trust Company, as certificate registrar (“Certificate Registrar”) and
certificate paying agent (“Certificate Paying Agent”) (as amended and
supplemented from time to time, together with the Short Form Trust Agreement,
the “Trust Agreement” or the “Agreement”), a summary of certain of the pertinent
provisions of which is set forth hereinafter. This Owner Trust Certificate (the
“Certificate” or “Certificates”) is issued under and is subject to the terms,
provisions and conditions of the Trust Agreement, to which Trust Agreement the
Certificateholder by virtue of the acceptance hereof assents and by which such
Certificateholder is bound.

 

This Owner Trust Certificate is issued under the Trust Agreement to which
reference is hereby made for a statement of the respective rights thereunder of
the Depositor, the Certificate Registrar, the Certificate Paying Agent, the
Owner Trustee and the Certificateholders and the terms upon which the Owner
Trust Certificates are executed and delivered.

 

All terms used in this Owner Trust Certificate which are defined in the Trust
Agreement shall have the meanings assigned to them in the Trust Agreement. The
rights of the Certificateholders are subordinated to the rights of the
Noteholders, as set forth in the Indenture.

 

--------------------------------------------------------------------------------


 

There will be distributions on (i) in case of the first distribution date, on
December 1, 2010, (ii) and at any time thereafter, will be made on the second
Business Day immediately following the Underlying Distribution Date (each, a
“Payment Date”), commencing in December 2010, to the Person in whose name this
Owner Trust Certificate is registered on the business day immediately preceding
the related Payment Date (the “Record Date”), such Certificateholder’s
percentage interest in the amount to be distributed to Certificateholders on
such Payment Date.

 

The Certificateholder, by its acceptance of this Owner Trust Certificate, agrees
that it will look solely to the funds on deposit in the Certificate Distribution
Account for payment hereunder and that none of the Owner Trustee, Christiana
Bank, in its individual capacity, the Certificate Paying Agent, the Certificate
Registrar or the Depositor is personally liable to the Certificateholder for any
amount payable under this Owner Trust Certificate or the Trust Agreement or,
except as expressly provided in the Trust Agreement, subject to any liability
under the Trust Agreement.

 

The Certificateholder acknowledges and agrees that its rights to receive
distributions in respect of this Owner Trust Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, dated as of
November 26, 2010, between the Trust and Deutsche Bank National Trust Company,
as Indenture Trustee (the “Indenture”).

 

The Depositor and the Certificateholder, by acceptance of the Owner Trust
Certificate, agree to treat, and to take no action inconsistent with the
treatment of, the Owner Trust Certificates for federal, state and local income
tax purposes as an equity interest in the Trust.

 

The Certificateholder, by its acceptance of the Owner Trust Certificate,
covenants and agrees that such Certificateholder will not at any time institute
against the Depositor, or join in any institution against the Depositor or the
Trust of, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Owner Trust Certificate, the Notes, the Trust Agreement or any of the Basic
Documents.

 

By its acceptance of the Owner Trust Certificate, the Certificateholder agrees
and acknowledges that no legal or beneficial interest in all or any portion of
the Owner Trust Certificate may be transferred directly or indirectly to an
individual, corporation, partnership or other Person unless such transferee
provides the Certificate Registrar with a properly completed IRS Form W-9 or IRS
Form W-8BEN and/or such other form and information satisfactory to the
Certificate Registrar that no federal income tax withholding is required on
payments to the Trust or the Certificateholders; and if such form or other
information is not provided, then any such purported transfer shall be void and
of no effect.

 

Distributions on this Owner Trust Certificate will be made as provided in the
Trust Agreement by the Certificate Paying Agent by wire transfer or check mailed
to the Certificateholder of record in the Certificate Register without the
presentation or surrender of this Owner Trust Certificate or the making of any
notation hereon. Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final distribution on this Owner Trust
Certificate will be made after due notice by the Certificate Paying Agent of the
pendency of such

 

--------------------------------------------------------------------------------


 

distribution and only upon presentation and surrender of this Owner Trust
Certificate at the office or agency maintained by the Certificate Registrar for
that purpose by the Trust, as provided in Section 3.09 of the Trust Agreement.

 

Notwithstanding the above, the final distribution on this Owner Trust
Certificate will be made after due notice of the pendency of such distribution
and only upon presentation and surrender of this Owner Trust Certificate at the
office or agency specified in such notice.

 

Except in connection with the initial transfer of this Owner Trust Certificate,
no transfer of this Owner Trust Certificate shall be made unless such transfer
is made pursuant to an effective registration statement under the Securities Act
of 1933, as amended (the “Securities Act”) and any applicable state securities
laws or is exempt from the registration requirements under the Securities Act
and such state securities laws. In the event that a transfer is to be made in
reliance upon an exemption from the Securities Act and such laws, in order to
assure compliance with the Securities Act and such laws, the Certificateholder
desiring to effect such transfer and such Certificateholder’s prospective
transferee shall each certify to the Certificate Registrar in writing the facts
surrounding the transfer by (a)(i) the delivery to the Certificate Registrar by
the Certificateholder desiring to effect such transfer of a certificate
substantially in the form set forth in Exhibit D of the Agreement (the
“Transferor Certificate”) and (ii) the delivery by the Certificateholder’s
prospective transferee of a letter in substantially the form of Exhibit F of the
Agreement (the “Transferee Certificate”) stating that the prospective transferee
is a QIB in accordance with Rule 144A or (b) there shall be delivered to the
Certificate Registrar an Opinion of Counsel addressed to the Indenture Trustee
that such transfer may be made pursuant to an exemption from the Securities Act
and the 1940 Act, which Opinion of Counsel shall not be an expense of the
Depositor, the Certificate Registrar, the Certificate Paying Agent, the Owner
Trustee, the Trust or the Indenture Trustee. Neither the Depositor nor the
Indenture Trustee is obligated to register or qualify the Class of Certificates
specified on the face hereof under the 1933 Act or any other securities law or
to take any action not otherwise required under the Agreement to permit the
transfer of such Certificates without registration or qualification. Any
Certificateholder desiring to effect a transfer of this Owner Trust Certificate
shall be required to indemnify the Owner Trustee, the Indenture Trustee and the
Depositor and against any liability that may result if the transfer is not so
exempt or is not made in accordance with such federal and state laws.

 

No transfer of this Owner Trust Certificate will be made unless the Certificate
Registrar and the Indenture Trustee shall have received a representation letter,
in the form as described in Section 3.12 of the Agreement, stating that the
transferee is not an employee benefit or other plan subject to the prohibited
transaction provisions of ERISA or Section 4975 of the Code (a “Plan”), or any
other person (including an investment manager, a named fiduciary or a trustee of
any Plan) acting, directly or indirectly, on behalf of or purchasing any
Certificate with “plan assets” of any Plan pursuant to 29 C.F.R. 2510.3-101, as
modified by Section 3(42) of ERISA.

 

No certification will be required in connection with the initial transfer of any
such Certificate.

 

--------------------------------------------------------------------------------


 

Reference is hereby made to the further provisions of this Owner Trust
Certificate set forth on the reverse hereof, which further provisions shall for
all purposes have the same effect as if set forth at this place.

 

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, or an authenticating agent by manual
signature, this Owner Trust Certificate shall not entitle the Certificateholder
hereof to any benefit under the Trust Agreement or be valid for any purpose.

 

THIS OWNER TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Owner Trust Certificate to be
duly executed.

 

 

LVII 2010-R1

 

 

 

BY:

CHRISTIANA BANK & TRUST COMPANY,

 

 

not in its individual capacity but solely in its

 

 

capacity as Owner Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated: November       , 2010

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Owner Trust Certificates referred to in the within mentioned
Agreement.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,
not in its individual capacity but solely in its
capacity as Certificate Registrar

 

 

By:

 

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

[REVERSE OF CERTIFICATE]

 

The Owner Trust Certificate does not represent an obligation of, or an interest
in, the Depositor, the Indenture Trustee, the Certificate Paying Agent, the
Certificate Registrar, the Owner Trustee or any Affiliates of any of them and no
recourse may be had against such parties or their assets, except as expressly
set forth or contemplated herein or in the Trust Agreement or the Basic
Documents. In addition, this Owner Trust Certificate is not guaranteed by any
governmental agency or instrumentality and is limited in right of payment to
certain collections and recoveries with respect to the related Underlying
Certificate, all as more specifically set forth herein and in the Trust
Agreement. A copy of the Trust Agreement may be examined by any
Certificateholder upon written request during normal business hours at the
principal office of the Depositor and at such other places, if any, designated
by the Depositor.

 

The Trust Agreement permits the amendment thereof as set forth in Section 10.01
of the Trust Agreement.

 

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Owner Trust Certificate is registerable in the
Certificate Register upon surrender of this Owner Trust Certificate for
registration of transfer at the offices or agencies of the Certificate Registrar
maintained by the Trust, as provided in the Trust Agreement, accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Certificateholder hereof or such Certificateholder’s
attorney duly authorized in writing, and thereupon one or more new Certificates
of authorized denominations evidencing the same aggregate interest in the Trust
will be issued to the designated transferee. The initial Certificate Registrar
appointed under the Trust Agreement is Deutsche Bank National Trust Company.

 

As provided in the Trust Agreement and subject to certain limitations therein
set forth, Certificates are exchangeable for new Certificates of authorized
denominations evidencing the same aggregate denomination, as requested by the
Certificateholder surrendering the same. No service charge will be made for any
such registration of transfer or exchange, but the Owner Trustee or the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge payable in connection therewith.

 

The Owner Trustee, the Certificate Paying Agent, the Certificate Registrar and
any agent of the Owner Trustee, the Certificate Paying Agent, or the Certificate
Registrar may treat the Person in whose name this Owner Trust Certificate is
registered as the owner hereof for all purposes, and none of the Owner Trustee,
the Certificate Paying Agent, the Certificate Registrar or any such agent shall
be affected by any notice to the contrary.

 

The obligations and responsibilities created by the Trust Agreement and the
Trust created thereby shall terminate as and when provided in accordance with
the terms of the Trust Agreement.

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

 

PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

(Please print or type name and address, including postal zip code, of assignee)

 

 

the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing to transfer said Certificate on the books of the
Certificate Registrar, with full power of substitution in the premises.

 

Dated:

 

 

 

*/

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

*/

 

--------------------------------------------------------------------------------

*/ NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Paying Agent:

 

Distribution shall be made by wire transfer in immediately available funds to

                                                                                      
for the account of           
                                                                                    ,
account number                                                              ,
or, if mailed by check, to
                                                                         .

 

Applicable statements should be mailed to
                                          .

 

 

 

 

 

Signature of assignee or agent
(for authorization of wire transfer only)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF TRUST

OF LVII 2010-R1

 

THIS Certificate of Trust of LVII 2010-R1 (the “Trust”), is being duly executed
and filed by the undersigned, as trustee, to form a statutory trust under the
Delaware Statutory Trust Act (12 Del. Code, § 3801 et seq., as amended from time
to time) (the “Act”).

 

1. Name. The name of the statutory trust formed hereby is LVII 2010-R1.

 

2. Delaware Trustee. The name and business address of the trustee of the Trust
in the State of Delaware are Christiana Bank & Trust Company, 1314 King Street,
Wilmington, Delaware 19801, Attn: Corporate Trust Administration.

 

3. Effective Date. This Certificate of Trust shall be effective upon filing.

 

IN WITNESS WHEREOF, the undersigned, being the sole trustee of the Trust, has
executed this Certificate of Trust in accordance with Section 3811(a) of the
Act.

 

 

CHRISTIANA BANK & TRUST COMPANY,

 

not in its individual capacity but solely as

 

Owner Trustee

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[RESERVED]

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF TRANSFEROR CERTIFICATE

 

                            ,200     

 

IMH Assets Corp.

19500 Jamboree Road

Irvine, California 92612

 

Deutsche Bank National Trust Company

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Trust Administration—1M10R1

 

Re:                               LVII 2010-R1 Certificates (the “Certificates”)

 

Ladies and Gentlemen:

 

In connection with the sale by                        (the “Seller”) to
                 (the “Purchaser”) of         % percentage interest of the LVII
2010-R1 Certificates, Series 2010-R1, Class            (the “Certificates”),
issued pursuant to a Trust Agreement, dated as of November 26, 2010 among IMH
Assets Corp., as depositor (the “Depositor”), Christiana Bank & Trust Company,
as owner trustee (the “Owner Trustee”) and Deutsche Bank National Trust Company,
as Certificate Registrar and Certificate Paying Agent (together, the
“Certificate Registrar”). The Seller hereby certifies, represents and warrants
to, and covenants with, the Depositor, the Certificate Registrar and the
Indenture Trustee that:

 

Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Owner Trust Certificates under the Securities
Act of 1933 (the “Act”), that would render the disposition of any Certificate a
violation of Section 5 of the Act or any state securities law, or that would
require registration or qualification pursuant thereto. The Seller will not act
in any manner set forth in the foregoing sentence with respect to any
Certificate. The Seller has not and will not sell or otherwise transfer any of
the Owner Trust Certificates, except in compliance with the provisions of the
Trust Agreement.

 

D-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

(Seller)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF TRANSFEREE CERTIFICATE

 

IMH Assets Corp.

19500 Jamboree Road

Irvine, California 92612

 

Deutsche Bank National Trust Company

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Trust Administration—1M10R1

 

Re:                               LVII 2010-R1 Certificates (the “Certificates”)

 

Ladies and Gentlemen:

 

In connection with our purchase of Certificates, the undersigned certifies to
each of the parties to whom this letter is addressed that it is a qualified
institutional buyer (as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Act”)), as follows:

 

For Transferees relying on Rule 144A:

 

1.                                       It owned and/or invested on a
discretionary basis eligible securities (excluding affiliate’s securities, bank
deposit notes and CD’s, loan participations, repurchase agreements, securities
owned but subject to a repurchase agreement and swaps), as described below:

 

Date:                             , 20     (must be on or after the close of its
most recent fiscal year)

 

Amount: $                                           ; and

 

2.                                       The dollar amount set forth above is:

 

a.                                       greater than $100 million and the
undersigned is one of the following entities:

 

(x)                                   [   ]                               an
insurance company as defined in Section 2(13) of the Act(1); or

 

(y)                                 [   ]                               an
investment company registered under the Investment Company Act or any business
development company as defined in Section 2(a)(48) of the Investment Company Act
of 1940; or

 

(z)                                   [   ]                               a
Small Business Investment Company licensed by the U.S. Small Business
Administration under  Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

 

--------------------------------------------------------------------------------

(1) A purchase by an insurance company for one or more of its separate accounts,
as defined by Section 2(a)(37) of the Investment Company Act of 1940, which are
neither registered nor required to be registered thereunder, shall be deemed to
be a purchase for the account of such insurance company.

 

--------------------------------------------------------------------------------


 

 

(aa)

[   ]

a plan (i) established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, the laws
of which permit the purchase of securities of this type, for the benefit of its
employees and (ii) the governing investment guidelines of which permit the
purchase of securities of this type; or

 

 

 

 

 

(bb)

[   ]

a business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940; or

 

 

 

 

 

(cc)

[   ]

a corporation (other than a U.S. bank, savings and loan association or
equivalent foreign institution), partnership, Massachusetts or similar business
trust, or an organization described in Section 501(c)(3) of the Internal Revenue
Code; or

 

 

 

 

 

(dd)

[   ]

a U.S. bank, savings and loan association or equivalent foreign institution,
which has an audited net worth of at least $25 million as demonstrated in its
latest annual financial statements; or

 

 

 

 

 

(ee)

[   ]

an investment adviser registered under the Investment Advisers Act; or

 

 

 

 

b.

[   ]

greater than $10 million, and the undersigned is a broker-dealer registered with
the SEC; or

 

 

 

c.

[   ]

less than $10 million, and the undersigned is a broker-dealer registered with
the SEC and will only purchase Rule 144A securities in transactions in which it
acts as a riskless principal (as defined in Rule 144A); or

 

 

 

d.

[   ]

less than $100 million, and the undersigned is an investment company registered
under the Investment Company Act of 1940, which, together with one or more
registered investment companies having the same or an affiliated investment
adviser, owns at least $100 million of eligible securities; or

 

 

 

e.

[   ]

less than $100 million, and the undersigned is an entity, all the equity owners
of which are qualified institutional buyers.

 

The undersigned further certifies that it is purchasing the Owner Trust
Certificates for its own account or for the account of others that independently
qualify as “Qualified Institutional Buyers” as defined in Rule 144A. It is aware
that the sale of the Owner Trust Certificates is being made in reliance on its
continued compliance with Rule 144A. It is aware that the transferor may rely on
the exemption from the provisions of Section 5 of the Act provided by Rule 144A.
The undersigned understands that the Owner Trust Certificates may be resold,
pledged or transferred only to a person reasonably believed to be a Qualified
Institutional Buyer that purchases for its own account or for the account of a
Qualified Institutional Buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance in Rule 144A.

 

--------------------------------------------------------------------------------


 

The undersigned agrees that if at some future time it wishes to dispose of or
exchange any of the Owner Trust Certificates, it will not transfer or exchange
any of the Owner Trust Certificates to a Qualified Institutional Buyer without
first obtaining a Transferee Certificate in the form hereof from the transferee
and delivering such certificate to the addressees hereof.

 

The undersigned certifies that it is not acquiring the Owner Trust Certificate
directly or indirectly by, or on behalf of, an employee benefit plan or other
retirement arrangement which is subject to Title I of the Employee Retirement
Income Security Act of 1974, as amended, and/or Section 4975 of the Internal
Revenue Code of 1986 (each, a “Plan”), or with “plan assets” of a Plan

 

If the Purchaser proposes that its Certificates be registered in the name of a
nominee on its behalf, the Purchaser has identified such nominee below, and has
caused such nominee to complete the Nominee Acknowledgment at the end of this
letter.

 

Name of Nominee (if any):

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this document has been executed by the undersigned who is
duly authorized to do so on behalf of the undersigned Eligible Purchaser on the
         day of                       , 20      .

 

 

Very truly yours,

 

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

 

(Authorized Officer)

 

 

 

 

 

 

 

By:

 

 

 

(Attorney-in-fact)

 

--------------------------------------------------------------------------------


 

Nominee Acknowledgment

 

The undersigned hereby acknowledges and agrees that as to the Owner Trust
Certificates being registered in its name, the sole beneficial owner thereof is
and shall be the Purchaser identified above, for whom the undersigned is acting
as nominee.

 

 

[NAME OF NOMINEE]

 

 

 

 

 

By:

 

 

 

(Authorized Officer)

 

 

 

 

 

 

 

By:

 

 

 

(Attorney-in-fact)

 

--------------------------------------------------------------------------------
